UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-4653 The American Funds Tax-Exempt Series I (Exact name of registrant as specified in charter) 1101 Vermont Avenue, NW Washington, DC 20005 (Address of principal executive offices) Michael W. Stockton Treasurer The American Funds Tax-Exempt Series I 1101 Vermont Avenue, NW Washington, DC 20005 (Name and address of agent for service) Registrant's telephone number, including area code:(202) 842-5665 Date of fiscal year end: July 31, 2010 Date of reporting period: January 31, 2010 ITEM 1.Reports to Stockholders. Semi-Annual Report dated January 31, 2010 The right choice for the long term® The Tax-Exempt Fund of Maryland The Tax-Exempt Fund of Virginia Semi-annual report for the six months ended January 31, 2010 The Tax-Exempt Fund of Maryland® seeks a high level of current income exempt from federal and Maryland state income taxes. Additionally, the Fund seeks to preserve capital. The Tax-Exempt Fund of Virginia® seeks a high level of current income exempt from federal and Virginia state income taxes. Additionally, the Fund seeks to preserve capital. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 3.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended December 31, 2009 (the most recent calendar quarter-end): Class A shares 1 year 5 years 10 years Reflecting 3.75% maximum sales charge The Tax-Exempt Fund of Maryland 11.40% 2.11% 4.05% The Tax-Exempt Fund of Virginia The total annual Fund operating expense ratios were 0.70% for The Tax-Exempt Fund ofMaryland and 0.68% for The Tax-Exempt Fund of Virginia for Class A shares as of July31,2009. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The Funds’ investment adviser and business manager each waived a portion of their management fees from September 1, 2004 through December 31, 2008. Fund results shown reflect the waivers, without which they would have been lower. See the FinancialHighlights tables on pages 34 to 37 for details. Results for other share classes can be found on pages 40 and 41. All investments are subject to certain risks. The value of shares of the Funds will fluctuate as interest rates change. Bond funds carry the risks of the securities in which they invest, such as inflation, interest rate fluctuations and credit or default risk. The return of principal in bond funds is not guaranteed. Additionally, each Fund is more susceptible to factors adversely affecting issuers of its state’s tax-exempt securities than a more widely diversified municipal bond fund. Bond ratings, which typically range from AAA (highest) to D (lowest), are generally issued by independent rating agencies and are designed to provide an indication of an issuer’s creditworthiness. Please see the Funds’ most recent statement of additional information for details. Income may be subject to federal alternative minimum taxes. Certain other income, as well as capital gain distributions, may be taxable. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the Funds. Fellow shareholders: Calendar year 2009 was unusually strong for the municipal bond market. For the one-year period ended January 31, 2010, The Tax-Exempt Fund of Maryland’s total return was 11.40% and The Tax-Exempt Fund of Virginia returned 8.96%. For the six-month reporting period ended January31, 2010, the Maryland Fund’s share price rose from $14.95 to $15.43, producing a total return of 5.05%, and the Virginia Fund’s share price rose from $15.90 to $16.32, producing a total return of 4.50%, both with dividends reinvested. During the six-month reporting period, the Maryland Fund paid income dividends of 27cents a share, while the Virginia Fund’s dividends totaled 29 cents a share. The Maryland Fund’s six-month tax-exempt income return, with dividends reinvested, was 1.83% (3.66% annualized), equivalent to 3.29% (6.58% annualized) from a taxable investment if you are in the highest combined federal, state and local tax bracket of 44.45%. If you took your dividends in cash, your tax-free income return was 1.82% (3.64% annualized). The Virginia Fund’s tax-exempt income return for the period, with dividends reinvested, was 1.85% (3.70% annualized), which was equal to 3.12% (6.24% annualized) from a taxable investment if you are in the highest combined federal and state tax bracket of 40.75%. If you took your dividends in cash, your tax-free income return was 1.84% (3.68% annualized). Neither Fund paid capital gain distributions. The national economy and financial markets The nation’s financial system began returning to a more normal environment in the latter half of 2009. Federal government lending, guarantee and asset purchase programs helped restore confidence, substantially reducing the credit freeze and panic selling that took place in U.S. and global financial markets during late 2008 and early 2009. Stock and bond markets rallied strongly in 2009. The national economy has now experienced two straight quarters of growth in the gross domestic product after having fallen for the previous four quarters. However, unemployment remains high despite various government stimulus programs. Consumer and business spending remain restrained, and bank lending remains at a low level. Concern is also building in some circles that the federal deficit will ultimately lead to higher interest rates. For periods ended January 31, 2010, with all distributions reinvested 1 year 5 years 10 years The Tax-Exempt Fund of Maryland — Class A shares 11.40% 2.90% 4.60% Lipper Maryland Municipal Debt Funds Average The Tax-Exempt Fund of Virginia — Class A shares Lipper Virginia Municipal Debt Funds Average Maryland and Virginia economies The recession has meant that nearly all states, including Maryland and Virginia, have had to confront budget shortfalls. In Maryland, Governor Martin O’Malley made budget reductions of $4.6 billion in the first three years of his administration. The O’Malley fiscal 2011 budget will further reduce spending below the previous year’s levels. In Virginia, which sets a two-year budget, Governor Bob McDonnell is expected to cut $4 billion out of the state’s 2010–2012 budget. In addition to budget cutting, both states have benefited from the federal 2009 stimulus legislation, which has cushioned their falling tax revenues. Both states continue to maintain triple-A ratings for their general obligation bonds, two of only seven states to hold the highest ratings. Unemployment continued to rise in Maryland, reaching 7.4% in December 2009. Virginia’s unemployment rate has held relatively steady at 6.8% since the beginning of the reporting period. Both remain well under the national unemployment rate of 9.7% as of January 2010. Both states rank relatively high among all states for per-capita personal income. The Funds’ portfolios At this time a year ago, we reported to you about the unusual pattern taking place in which municipal bonds were trading at yields higher than U.S. Treasury securities. That pattern largely corrected itself over the course of 2009 as the yields on intermediate and longer term U.S. Treasury securities increased over the course of the year, although municipal bonds are still trading at yields at the high end of the normal range relative to U.S. Treasury securities. Both Funds have sought to increase yield incrementally by adding longer maturities and focusing on double-A- and single-A-rated issues. Both portfolios maintain over 60% of their assets in triple-A- and double-A-rated bonds. Going forward Looking ahead, the economy remains on somewhat uncertain footing. While the recovery appears to be stable, high unemployment and large budget deficits remain issues. In addition, the Federal Reserve has signaled that it will eventually begin raising interest rates to combat any potential inflation in the economy. As a result, our portfolio counselors are proceeding cautiously. Katherine D. Ortega, who served as an independent trustee for seven years, reached the Trust’s mandatory retirement age and retired from the board in December. Ms. Ortega, Treasurer of the United States in the 1980s, was the Funds’ audit committee financial expert as well as co-chair of the audit committee. We thank her for her leadership and many contributions to the Funds. At the Trust’s shareholder meeting on November 24, 2009, two new independent trustees were elected. They are Nariman Farvardin, who serves as senior vice president and provost at the University of Maryland; and Donald L. Nickles, who is chairman of The Nickles Group (a consulting and business venture firm), which he began upon his retirement after 24 years of service as a United States senator from Oklahoma. As always, we are pleased to hear your comments and questions. Sincerely, James H. Lemon, Jr. Vice Chairman of the Board Jeffrey L. Steele President March 17, 2010 Investment highlights at January 31, 2010 The Tax-Exempt Fund of Maryland The Tax-Exempt Fund of Virginia 6-month total return (income plus capital changes, with dividends reinvested) 5.05% 4.50% 12-month total return (income plus capital changes, with dividends reinvested) 12-month tax-exempt distribution rate (reflecting 3.75% maximum sales charge) 12-month taxable equivalent distribution rate* (assuming a 44.45% maximum combined federal, state and local tax rate for Maryland and a 40.75% maximum combined federal and state tax rate for Virginia) Annualized SEC 30-day tax-exempt yield (reflecting 3.75% maximum sales charge) Annualized SEC 30-day taxable equivalent yield* (assuming a 44.45% maximum combined federal, state and local tax rate for Maryland and a 40.75% maximum combined federal and state tax rate for Virginia) *Based on 2009 federal and Maryland or Virginia tax rates. The federal rates do not include an adjustment for the loss of personal exemptions and the phaseout of itemized deductions that are applicable to certain taxable income levels. Some or all of Maryland and Virginia state and local taxes may be deductible from a taxpayer’s federal taxable income, so the effective combined tax rate paid by Maryland or Virginia residents may be lower. The lower the effective tax rate, the lower the taxable equivalent yield or distribution rate. For current yield information, please call 800/421-0180. The Funds’ 30-day yields for Class A shares as of February 28, 2010, calculated in accordance with the Securities and Exchange Commission formula, were 2.56% for The Tax-Exempt Fund of Maryland and 2.71% for The Tax-Exempt Fund of Virginia. (For investors in the 44.45% Maryland tax bracket and the 40.75% Virginia tax bracket, this is equivalent to taxable yields of 4.61% for The Tax-Exempt Fund of Maryland and 4.57% for The Tax-Exempt Fund of Virginia.) The Funds’ distribution rates for Class A shares as of that date were 3.40% and 3.40%, respectively. All figures reflect the 3.75% maximum sales charge. The SEC yield reflects the rate at which each Fund is earning income on its current portfolio of securities while the distribution rate reflects the Funds’ past dividends paid to shareholders. Accordingly, the Funds’ SEC yields and distribution rates may differ. For current information about the Funds, visit americanfunds.com. The Tax-Exempt Fund of Maryland Summary investment portfolio January 31, 2010unaudited The following summary investment portfolio is designed to streamline the report and help investors better focus on a fund’s principal holdings. See the inside back cover for details on how to obtain a complete schedule of portfolio holdings. Quality ratings*: Percent of net assets Aaa/AAA % Aa/AA A/A Baa/BBB or less Short-term securities and other assets less liabilities Maturity diversification†: Percent of net assets Under a year % 1 to 5 years 5+ to 10 years 10+ to 20 years 20+ to 30 years 30+ years Average life 8.56 years *Bond ratings reflect those of a credit rating agency; if ratings are not available, they are assigned by the Fund’s investment analysts. †Maturity is measured using average life, which reflects the potential impact of call options. Securities are includedat prerefunded dates, not maturity dates. Bonds & notes — 95.69% Principal amount Value Percent of net assets Maryland — 89.43% State Issuers — 47.63% Community Dev. Administration, Dept. of Housing and Community Dev., Residential Rev. Bonds, AMT: Series 2006-F, 6.00% 2039 Series 2001-H, 5.20% 2022 Series D, 4.65% 2022 Series I, 6.00% 2041 1.64% Econ. Dev. Corp.: Lease Rev. Bonds (Aviation Administration Facs.), Series 2003, AMT, FSA insured, 5.25%–5.50% 2012–2015 Student Housing Rev. Bonds (Towson University Project), Series 2007-A: 5.25% 2037 5.25% 2024 Student Housing Rev. Bonds (University of Maryland), College Park Projects, Series 2008: 5.80% 2038 5.875% 2043 Student Housing Rev. Ref. Bonds (University of Maryland, College Park Projects), Series 2006, CIFG insured, 5.00% 2020–2026 Utility Infrastructure Rev. Bonds (University of Maryland, College Park Project), Series 2001, AMBAC insured: 5.25% 2011 5.375% 2015 G.O. Bonds, State and Local Facs.: Loan of 2007, Second Series, 5.00% 2010 Loan of 2008, Second Series, 5.00% 2021 Loan of 2009, Third Series A, 5.00% 2021 Second Series B, 5.00% 2020 Loan of 2003, First Series A, Capital Improvement Bonds, 5.25% 2016 Loan of 2008, Second Series, 5.00% 2023 Loan of 2009: First Series A, 5.00% 2024 Third Series C, Ref. Bonds, 5.00% 2020 Health and Higher Educational Facs. Auth.: Rev. Bonds (Johns Hopkins University Issue), Series 2008-A, 5.00% 2018 Rev. Ref. Bonds (Johns Hopkins University Issue): Series 2002-A, 5.00% 2032 Series 2001-A, 5.00% 2011–2013 Rev. Bonds: LifeBridge Health Issue: Series 2004-A: 5.00% 2014 (escrowed to maturity) 5.00%–5.25% 2012–2018 Series 2008, Assured Guaranty insured: 5.00% 2020 4.75%–5.00% 2028–2038 Mercy Medical Center Issue, Series 2007-A, 5.00% 2032 Rev. Ref. Bonds (Mercy Medical Center Issue), Series 1996, FSA insured, 6.50% 2013 Rev. Bonds: Mercy Ridge Issue: Series 2003-A, 6.00% 2035 (preref. 2013) Series 2007: 4.75% 2034 4.50% 2022–2035 Peninsula Regional Medical Center Issue, Series 2006: 5.00% 2036 5.00 2016–2021 University of Maryland Medical System Issue: Series 2006-A, 5.00% 2036 Series 2010, 5.00%–5.25% 2024–2034 Health and Higher Educational Facs. Auth.: (continued) Rev. Ref. Bonds (MedStar Health Issue), Series 2004: 5.75% 2016 5.00%–5.75% 2013–2033 Dept. of Transportation: Consolidated Transportation Bonds: Series 2002, 5.50% 2017 Series 2003: 5.25% 2014 5.00% 2015 Series 2004, 5.00% 2018 Series 2007, 4.00% 2018 Series 2008, 5.00% 2018–2020 Transportation Auth.: Grant and Rev. Anticipation Bonds: Series 2007, 5.00% 2019 Series 2008: 5.25% 2018 5.25% 2020 Transportation Facs. Projects Rev. Bonds: Series 2007, FSA insured, 5.00% 2021 Series 2008: 5.00% 2023 5.00% 2020–2022 Series 2009-A, 5.00% 2020–2021 University System, Auxiliary Fac. and Tuition Rev. Bonds: Ref. Series 2009-D, 4.00% 2020 Series 2001-B, 4.00% 2013 Series 2005-A, 5.00% 2018 Series 2008-A, 5.00% 2022 Series 2009-A, 4.00% 2022 Other securities City & County Issuers — 41.80% City of Annapolis, Special Obligation Bonds (Park Place Project): Series 2005-A, 5.35% 2034 Series 2005-B, 4.75% 2034 Anne Arundel County, G.O. Bonds: Consolidated General Improvements: Series 2008, 5.00% 2018 Ref. Series 2006, 5.00% 2017 Series 2005 5.00% 2016 Series 2009, 4.00% 2018–2020 Consolidated Golf Course Project, Series 2005, 5.00% 2018–2021 Series 2002, 5.25% 2012 Baltimore County: G.O. Bonds: Consolidated Public Improvement Bonds, Series 2002, 5.25% 2015 (preref. 2012) Metropolitan Dist. Bonds (67th Issue), 5.00% 2018 (preref. 2011) Metropolitan Dist. Bonds (71st Issue), 4.625% 2028 Consolidated Public Improvement Bonds, Series 2002, 5.25% 2010 Metropolitan Dist. Ref. Bonds, Series 2009, 5.00% 2016 Rev. Bonds (Oak Crest Village, Inc. Fac.), Series 2007-A: 5.00% 2022 5.00% 2037 Mayor and City Council of Baltimore: G.O. Consolidated Public Improvement Bonds, Series 2008-A: 5.00% 2020 5.00% 2021 Project and Rev. Ref. Bonds (Water Projects): Series 1994-A, FGIC insured, 5.00% 2024 Series 2002-A, FGIC-National insured, 5.00% 2021 Rev. Ref. Bonds (Water Projects), Series 2007-B, AMBAC insured, 4.50% 2032 Carroll County, G.O. Bonds, Consolidated Public Improvement Bonds of 2008, 5.00% 2021 City of Frederick, G.O. Bonds and Notes, Public Improvements Bonds, Series 2009-A, 5.00% 2026–2027 Frederick County: G.O. Public Facs. Bonds of 2008: 5.00% 2021 5.00% 2024 5.00% 2022 G.O. Public Facs. Ref. Bonds of 2006, 5.25% 2021 Urbana Community Dev. Auth., Special Obligation Bonds: Series 1998, 6.625% 2025 Series 2004-B, 5.95%–6.25% 2030 City of Gaithersburg, Econ. Dev. Rev. Ref. Bonds (Asbury Maryland Obligated Group): Series 2006-A: 5.125% 2036 5.125% 2026 Series 2009–B, 6.00% 2023 Howard County: G.O. Consolidated Public Improvement Bonds, Series 2009-A, 5.00% 2023 G.O. Consolidated Public Improvement Project and Ref. Bonds, Series 2002-A, 5.25% 2014 City of Hyattsville, Special Obligation Bonds (University Town Center Project), Series 2004, 5.75% 2034 Montgomery County: G.O. Consolidated Public Improvement Bonds: Series 2008-A, 5.00% 2018 Series 2001-A, 5.25% 2015 Housing Opportunities Commission, Multi-family Housing Dev. Bonds: Series 2004-A, 4.65% 2030 Series 2007-A, AMT, 4.55%–4.70% 2027–2037 Rev. Bonds (Dept. of Liquor Control), Series 2009-A: 5.00% 2026 5.00% 2027–2028 Northeast Maryland Waste Disposal Auth., Solid Waste Rev. Ref. Bonds (Montgomery County Solid Waste Disposal System), Series 2003, AMT, AMBAC insured, 5.50% 2010 Prince George’s County: G.O. Consolidated Public Improvement Bonds Series 2003-A, 5.00% 2019 (preref. 2013) G.O. Consolidated Public Improvement Bonds Series 2007-A, 5.00% 2021 G.O. Consolidated Public Improvement Ref. Bonds, Series 2007-B, 5.00% 2017 Special Obligation Bonds (National Harbor Project), Series 2004: 5.20% 2034 4.70% 2015 Special Tax Dist. Bonds (Victoria Falls Project), Series 2005, 5.25% 2035 Washington Suburban Sanitary Dist., Montgomery and Prince George’s Counties: Consolidated Public Improvement Bonds, Series 2009-A, 4.00% 2019 G.O. Ref. Bonds of 1997, 5.75% 2017 G.O. Water Supply Bonds of 2005, 5.00% 2019 (preref. 2015) G.O. Ref. Bonds of 2001, 4.50% 2015 (preref. 2011) Westminster, Educational Facs. Rev. Bonds (McDaniel College, Inc.), Series 2006, 4.50% 2036 Other securities District of Columbia — 1.15% Metropolitan Area Transit Auth., Gross Rev. Transit Bonds, Series 2009-A, 5.25% 2025–2028 Puerto Rico — 4.35% Electric Power Auth.: Power Rev. Bonds, Series WW, 5.25% 2033 Power Rev. Ref. Bonds: Forward Delivery, Series QQ, XLCA insured, 5.50% 2015 Series UU, FSA insured, 0.688% 20291 Rev. Ref. Bonds, Series KK, XLCA insured, 5.00% 2011 Public Buildings Auth., Government Facs. Rev. Bonds, Series D, 5.25% 2027 (preref. 2012) Sales Tax Fncg. Corp., Sales Tax Rev. Bonds: Series 2010-A, 5.375% 2039 Series 2007-A, FGIC-National insured, 0% 2040 Series 2009-A, 5.00% 2018 Other securities Virgin Islands — 0.76% Other securities Total bonds & notes (cost: $363,765,000) Short-term securities — 3.90% Health and Higher Educational Facs. Auth., Rev. Bonds (Stevenson University Issue), Series 2008, 0.19% 2035(1) Montgomery County, Consolidated Public Improvement Bond Anticipation Notes, Series 2006-A, 0.23% 2026(1) Other securities Total short-term securities (cost: $14,880,000) Total investment securities (cost: $378,645,000) Other assets less liabilities Net assets 100.00% "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio. The following footnote applies to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. 1 Coupon rate may change periodically. For short-term securities, the date of the next scheduled coupon rate change is considered to be the maturity date. See Notes to Financial Statements Key to abbreviations AMT Alternative Minimum Tax Auth. Authority Dept. Department Dev. Development Dist. District Econ. Economic Fac. Facility Facs. Facilities Fncg. Financing G.O. General Obligation Preref. Prerefunded Ref. Refunding Rev. Revenue The Tax-Exempt Fund of Maryland Financial statements Statement of assets and liabilities at January 31, 2010 unaudited (dollars in thousands) Assets: Investment securities, at value (cost: $378,645) $380,395 Cash 438 Receivables for: Sales of investments $1,496 Sales of Fund’s shares 793 Interest 3,766 6,055 386,888 Liabilities: Payables for: Purchases of investments 3,390 Repurchases of Fund’s shares 859 Dividends on Fund’s shares 320 Management services 112 Services provided by affiliates 188 Trustees’ deferred compensation 24 Other 28 4,921 Net assets at January 31, 2010 $381,967 Net assets consist of: Capital paid in on shares of beneficial interest $385,717 Undistributed net investment income 225 Accumulated net realized loss ) Net unrealized appreciation 1,750 Net assets at January 31, 2010 $381,967 (dollars and shares in thousands, except per-share amounts) Shares of beneficial interest issued and outstanding (no stated par value) — unlimited shares authorized (24,754 total shares outstanding) Net assets Shares outstanding Net asset value per share* Class A $301,228 $15.43 Class B 8,894 15.43 Class C 38,393 15.43 Class F-1 21,606 15.43 Class F-2 11,846 15.43 *Maximum offering price and redemption price per share were equal to the net asset value per share for all share classes, except for Class A, for which the maximum offering price per share was $16.03. See Notes to Financial Statements Statement of operations for the six months ended January 31, 2010 unaudited (dollars in thousands) Investment income: Income: Interest $ 7,858 Fees and expenses*: Investment advisory services $368 Business management services 288 Distribution services 624 Transfer agent services 39 Administrative services 33 Reports to shareholders 17 Registration statement and prospectus 31 Trustees’ compensation 17 Auditing and legal 6 Custodian 1 State and local taxes —† Other 24 1,448 Net investment income 6,410 Net realized gain and unrealized appreciation on investments: Net realized gain on investments 19 Net unrealized appreciation on investments 11,447 Net realized gain and unrealized appreciation on investments 11,466 Net increase in net assets resulting from operations $17,876 * Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. † Amount less than one thousand. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) Six months ended January 31, 2010* Year ended July 31, Operations: Net investment income $6,410 $12,835 Net realized gain (loss) on investments 19 Net unrealized appreciation (depreciation) on investments 11,447 Net increase in net assets resulting from operations 17,876 7,701 Dividends paid or accrued to shareholders from net investment income Net capital share transactions 18,471 21,293 Total increase in net assets 29,955 16,237 Net assets: Beginning of period 352,012 335,775 End of period (including undistributed net investment income: $225 and $207, respectively) $381,967 $352,012 *Unaudited. See Notes to Financial Statements The Tax-Exempt Fund of Virginia Summary investment portfolio January 31, 2010unaudited The following summary investment portfolio is designed to streamline the report and help investors better focus on a fund’s principal holdings. See the inside back cover for details on how to obtain a complete schedule of portfolio holdings. Quality ratings*: Percent of net assets Aaa/AAA % Aa/AA A/A Baa/BBB or less Short-term securities and other assets less liabilities Maturity diversification†: Percent of net assets Under a year % 1 to 5 years 5+ to 10 years 10+ to 20 years 20+ to 30 years 30+ years Average life 7.94 years * Bond ratings reflect those of a credit rating agency; if ratings are not available, they are assigned by the Fund’s investment analysts. † Maturity is measured using average life, which reflects the potential impact of call options. Securities are included at prerefunded dates, not maturity dates. Bonds & notes — 96.14% Principal amount (000) Value Percent of net assets Virginia — 84.10% State Issuers — 33.92% College Building Auth.: Educational Facs.: 21st Century College and Equipment Programs: Rev. Ref. Bonds, Series 2009-E-2, 5.00% 2023 Rev. Bonds, Series 2009-A, 5.00% 2025–2029 1.36% Rev. Bonds (Public Higher Education Fncg. Program), Series 2009-A: 5.00% 2028 5.00% 2016–2020 Rev. Bonds (Regent University Project), Series 2006, 5.00% 2026 G.O. Bonds: Series 2006-B, 5.00% 2014 Series 2008-B: 5.00% 2020 5.00% 2022 Housing Dev. Auth., Commonwealth Mortgage Bonds, AMT: Series 2007-A: Subseries A-1, 4.90% 2020 Subseries A-5, 5.20%–5.60% 2021–2026 Series 2004-A-1, 4.00% 2015 Series 2007-B, 4.75% 2032 Port Auth., AMT: Commonwealth Port Fund Rev. Bonds (2002 Resolution): Series 2002: 5.00% 2013 5.00% 2012 Series 2006, FSA insured, 5.50% 2015 Series 2005-A, FSA insured, 5.25% 2020 Port Facs. Rev. Bonds, Series 2006, FGIC-National insured, 4.75% 2031 Port Facs. Rev. Ref. Bonds, Series 2007, FSA insured, 5.00% 2027 Public Building Auth.: Public Facs. Rev. Bonds: Series 2009-B: 5.00% 2024 5.00% 2027–2029 Series 2005-C, 5.00% 2015 Public Facs. Rev. Ref. Bonds, Series 2005-A: 5.00% 2017 5.00% 2015 Public School Auth., School Fncg. Bonds (1997 Resolution): Ref. Series 2005-A, 5.25% 2017 Ref. Series 2005-B, 5.25% 2017 Ref. Series 2009-A, 5.00% 2019 Ref. Series 2009-C, 5.00% 2020–2022 Series 2005-D, 5.00% 2018 Series 2008-B, 5.25% 2023 Series 2009-B-1, 4.375%–5.00% 2028–2029 Resources Auth.: Clean Water State Revolving Fund Rev. Bonds: Series 2007: 4.75% 2021 4.75% 2023 Series 2008, 5.00% 2028 Series 2009, 4.75%–5.00% 2024–2030 Infrastructure Rev. Bonds: Pooled Fncg. Program: Series 2006-A, 5.00% 2017 Series 2003, 5.00% 2020 Series 2008-A, 5.00% 2028 Series 2008-B, 5.00% 2027 Series 2009-A, 5.00% 2028 Series 2008-B: 5.00% 2023 5.00% 2020–2028 Pooled Loan Bond Program: Series 2003-B, AMT, National insured, 5.00% 2016 Series A, 5.25% 2014 Southeastern Public Service Auth., Rev. Ref. Bonds, Series 1998, AMBAC insured, 5.00% 2015 Tobacco Settlement Fncg. Corp., Tobacco Settlement Asset-backed Bonds, Series 2005: 5.50% 2026 (preref. 2015) 5.625% 2037 (preref. 2015) 5.25% 2019 (preref. 2012) Rector and Visitors of the University of Virginia, General Rev. Pledge Bonds: Series 2008, 5.00% 2040 Series 2003-B, 5.00% 2016–2017 Upper Occoquan Sewage Auth.: Regional Sewerage System Rev. Bonds, Series 2007-B: 4.75% 2034 4.75%–5.00% 2030–2041 Regional Sewerage System Rev. Ref. Bonds, Series 2005, FSA insured: 5.00% 2023 5.15% 2020 Western Virginia Regional Jail Auth., Regional Jail Fac. Rev. Bonds, Series 2007, National insured, 4.75% 2024 Other securities City & County Issuers — 50.18% Arlington County: G.O. Public Improvement and Ref. Bonds, Series 2006, 5.00% 2018 G.O. Public Improvement Bonds, Series 2008: 5.00% 2025 5.00% 2024 G.O. Ref. Bonds, Series 1993, 6.00% 2012 Industrial Dev. Auth. of Arlington County, Alexandria/Arlington Waste-to-Energy Fac. Resource Recovery Rev. Bonds (Ogden Martin Systems of Alexandria/Arlington Inc. Project), Series 1998-B, AMT, FSA insured, 5.375% 2012 City of Fairfax Econ. Dev. Auth., Public Fac. Lease Rev. Bonds (City of Fairfax Public Improvement Projects), Series 2005, 5.00% 2024 Fairfax County: Econ. Dev. Auth.: Fairfax County Facs. Rev. Bonds (School Board Central Administration Building Project Phase I), Series 2005-A, 5.00% 2028 Lease Rev. Bonds (Joint Public Uses Complex Project), Series 2006, 5.00% 2024 Fairfax County: (continued) Residential Care Facs. Mortgage Rev. Bonds (Goodwin House Incorporated), Series 2007, 5.125% 2037 Retirement Community Rev. Ref. Bonds (Greenspring Village, Inc. Fac.), Series 2006-A: 4.875% 2036 4.75% 2026 Industrial Dev. Auth.: Health Care Rev. Bonds (Inova Health System Project): Series 2009-A: 5.50% 2035 5.25% 2026 Series 2009-C, 5.00% 2025 Hospital Rev. Ref. Bonds (Inova Health System Hospitals Project), Series 1993-A: 5.25% 2019 5.00% 2011 FSA insured, 5.25% 2019 Redev. and Housing Auth., Multi-family Housing Rev. Bonds (Cedar Ridge Project), Series 2007, AMT, 4.75% 2038 Water Auth.: Water Rev. and Ref. Bonds, Series 2007, 5.00% 2017 Water Rev. Ref. Bonds: Series 1997, 5.00% 2021 Series 2005-B, 5.25% 2019–2026 City of Fredericksburg, Rev. Bonds (MediCorp Health System Obligated Group), Series 2002-B, 5.25% 2027 Econ. Dev. Auth. of Stafford County, Hospital Facs. Rev. Bonds (MediCorp Health System Obligated Group), Series 2006, 5.25% 2025 Econ. Dev. Auth. of the City of Fredericksburg, Hospital Facs. Rev. and Ref. Bonds (MediCorp Health System Obligated Group), Series 2007, 5.00%–5.25% 2015–2021 City of Hampton, G.O. Public Improvement Ref. Bonds: Series 1998: 5.00% 2013 5.00% 2014 Series 2000, 5.25% 2011 Hampton Roads Sanitation Dist., Wastewater Rev. Bonds, Series 2008: 5.00% 2038 5.00% 2025–2033 Henrico County: Water and Sewer System Rev. Bonds, Series 2006-A, 5.00% 2025 Water and Sewer System Rev. Ref. Bonds: Series 2002, 4.625% 2013 Series 2009, 5.00% 2024 Loudoun County: G.O. Public Improvement Bonds, Series 2009-A: 5.00% 2020 5.00% 2026 G.O. Ref. Bonds, Series 2009-B, 5.00% 2020 G.O. Public Improvement and Ref. Bonds, Series 2002-A, 5.00% 2012 City of Newport News: G.O. General Improvement Bonds, Series 2004-A, 5.00% 2020 G.O. General Improvement Ref. Bonds: Series 2003-A, 5.00% 2010 Series 2007-B, 5.25% 2022 G.O. Water Bonds, Series 2008-B, 5.00% 2023–2027 Econ. Dev. Auth. of the City of Newport News, Econ. Dev. Rev. Bonds, Series 2006, 5.00% 2023–2024 City of Norfolk, Water Rev. Bonds, Series 2008, 5.00% 2027 City of Richmond: Public Utility Rev. Bonds, Series 2009-A: 5.00% 2035 5.00% 2027–2040 Public Utility Rev. and Ref. Bonds, Series 2007-A, FSA insured, 4.50% 2022–2026 Industrial Dev. Auth. of the City of Roanoke, Hospital Rev. Bonds (Carilion Health System Obligated Group), Series 2002-A, National insured, 5.50% 2015 Small Business Fncg. Auth., Health Care Facs. Rev. Ref. Bonds (Sentara Healthcare), Series 2010, 5.00% 2040 City of Virginia Beach Dev. Auth., Health Care Facs. Rev. Ref. Bonds (Sentara Health System), Series 1998, 5.25% 2011 Hospital Rev. Bonds (Virginia Beach General Hospital Project), Series 1993, AMBAC insured, 5.125% 2018 City of Virginia Beach: G.O. Public Improvement Bonds, Series 2001: 5.00% 2012 (preref. 2011) 5.00% 2013 (preref. 2011) G.O. Public Improvement and Ref. Bonds, Series 2002, 5.00% 2015–2016 Econ. Dev. Auth. of York County, Pollution Control Rev. Ref. Bonds (Virginia Electric and Power Company Project), Series 2009-A, 4.05% 2033 (put 2014) Other securities District of Columbia — 7.26% Dulles Toll Road, Rev. Bonds (Dulles Metrorail and Capital Improvement Projects), Current Interest Bonds, Series 2009-A: 5.00% 2039 5.25% 2044 Metropolitan Washington Airports Auth.: Airport System Rev. Ref. Bonds: Series 2005-D, AMBAC insured, 5.00% 2021 Series 2002-D, AMT, FSA insured, 5.375% 2013–2016 Series 2003-A, AMT, FGIC-National insured, 5.125% 2029 Series 2004-D, AMT, National insured, 5.00%–5.25% 2012–2019 Series 2006-C, FGIC-National insured, 5.00% 2023–2025 Airport System Rev. and Ref. Bonds, Series 1998-B, AMT, National insured, 5.25% 2010 Airport System Rev. Bonds, AMT: Series 2001-A, National insured, 5.50% 2014 Series 2005-A, National insured, 5.25% 2017 Series 2006-A, FSA insured, 5.00% 2032 Series 2007-B, AMBAC insured, 5.00% 2020 Series 2008-A, 5.375% 2028 Other securities Puerto Rico — 3.66% Other securities Virgin Islands — 1.12% Public Fin. Auth.: Rev. and Ref. Bonds (Matching Fund Loan Notes): Series 2009-A-1, 5.00% 2029 Series 2009-B, 5.00% 2025 Rev. Bonds (Matching Fund Loan Note - Diageo Project), Series 2009-A, 6.75% 2019 Rev. Bonds (Matching Fund Loan Notes), Series 2004-A, 5.25% 2017–2018 Total bonds & notes (cost: $433,764,000) Short-term securities— 2.97% College Building Auth., Educational Facs. Rev. Bonds (21st Century College and Equipment Programs), Series 2006-B, 0.21% 2026(1) Industrial Dev. Auth. of Loudoun County, Multi-Modal Rev. Bonds (Howard Hughes Medical Institute Issue), Series 2003-E, 0.16% 2038(1) Industrial Dev. Auth. of Montgomery County, Rev. Bonds (Virginia Tech Foundation), Series 2005-A, 0.21% 2035(1) Small Business Fncg. Auth., Demand Rev. and Ref. Bonds (Virginia State University Real Estate Foundation), Series 2008, 0.20% 2030(1) Rector and Visitors of the University of Virginia, General Rev. Pledge Bonds, Series 2003-A, 0.20% 2034(1) Other securities Total short-term securities (cost: $13,660,000) Total investment securities (cost: $447,424,000) Other assets less liabilities Net assets 100.00% "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio. The following footnote applies to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. 1 Coupon rate may change periodically. For short-term securities, the date of the next scheduled coupon rate change is considered to be the maturity date. See Notes to Financial Statements Key to abbreviations AMT Alternative Minimum Tax Auth. Authority Dev. Development Dist. District Econ. Economic Fac. Facility Facs. Facilities Fin. Finance Fncg. Financing G.O. General Obligation Preref. Prerefunded Redev. Redevelopment Ref. Refunding Rev. Revenue The Tax-Exempt Fund of Virginia Financial statements Statement of assets and liabilities at January 31, 2010 unaudited (dollars in thousands) Assets: Investment securities, at value (cost: $447,424) $455,232 Cash 387 Receivables for: Sales of investments Sales of Fund’s shares 2,821 Interest 5,355 8,571 464,190 Liabilities: Payables for: Purchases of investments 3,620 Repurchases of Fund’s shares 602 Dividends on Fund’s shares 294 Management services 133 Services provided by affiliates 192 Trustees’ deferred compensation 24 Other 27 4,892 Net assets at January 31, 2010 $459,298 Net assets consist of: Capital paid in on shares of beneficial interest $452,255 Undistributed net investment income 293 Accumulated net realized loss ) Net unrealized appreciation 7,808 Net assets at January 31, 2010 $459,298 (dollars and shares in thousands, except per-share amounts) Shares of beneficial interest issued and outstanding (no stated par value) — unlimited shares authorized (28,145 total shares outstanding) Net assets Shares outstanding Net asset value per share* Class A $370,592 $16.32 Class B 7,811 16.32 Class C 35,676 16.32 Class F-1 33,274 16.32 Class F-2 11,945 16.32 * Maximum offering price and redemption price per share were equal to the net asset value per share for all share classes, except for Class A, for which the maximum offering price per share was $16.96. See Notes to Financial Statements Statement of operations for the six months ended January 31, 2010 unaudited (dollars in thousands) Investment income: Income: Interest $ 9,489 Fees and expenses*: Investment advisory services $439 Business management services 343 Distribution services 704 Transfer agent services 44 Administrative services 38 Reports to shareholders 23 Registration statement and prospectus 29 Trustees’ compensation 17 Auditing and legal 6 Custodian 1 State and local taxes —† Other 22 1,666 Net investment income 7,823 Net realized gain and unrealized appreciation on investments: Net realized gain on investments 295 Net unrealized appreciation on investments 11,059 Net realized gain and unrealized appreciation on investments 11,354 Net increase in net assets resulting from operations $19,177 * Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. † Amount less than one thousand. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) Six months ended January 31, 2010* Year ended July 31, 2009 Operations: Net investment income $14,144 Net realized gain (loss) on investments 295 Net unrealized appreciation on investments 11,059 2,007 Net increase in net assets resulting from operations 19,177 14,836 Dividends paid or accrued to shareholders from net investment income Net capital share transactions 21,295 68,101 Total increase in net assets 32,661 68,831 Net assets: Beginning of period 426,637 357,806 End of period (including undistributed net investment income: $293 and $281, respectively) $459,298 $426,637 *Unaudited. See Notes to Financial Statements Notes to financial statementsunaudited 1. Organization and significant accounting policies Organization — The American Funds Tax-Exempt Series I (the "Trust") is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company and has issued two series of shares, The Tax-Exempt Fund of Maryland and The Tax-Exempt Fund of Virginia (the "Funds"). The Funds seek a high level of current income exempt from federal and their respective state income taxes. Additionally, each Fund seeks to preserve capital. On November 24, 2009, shareholders approved a proposal to reorganize the Trust from a Massachusetts business trust to a Delaware statutory trust. The reorganization may be completed in 2010 or early 2011; however, the Trust reserves the right to delay the implementation. Shareholders also approved amendments to the Funds’ Investment Advisory Agreement and amendments to and elimination of certain fundamental investment policies of the Funds. Each Fund has five share classes, some of which are only available to limited categories of investors. The Funds’ share classes are described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Class A Up to 3.75% None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Class B* None Declines from 5% to 0% for redemptions within six years of purchase Class B converts to Class A after eight years Class C None 1% for redemptions within one year of purchase Class C converts to Class F-1 after 10 years Classes F-1 and F-2 None None None *Class B shares of the Funds are not available for purchase. Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds. Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses ("class-specific fees and expenses"), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment ofdifferent per-share dividends by each class. Significant accounting policies — The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. Thefollowing is a summary of the significant accounting policies followed by the Funds: Net asset value — The Funds generally determine their net asset value as of approximately 4:00 p.m. New York time each day the New York Stock Exchange isopen. Security valuation — Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are valued at prices obtained from one or more independent pricing vendors when such prices are available. However, where the investment adviser deems it appropriate to do so, such securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Vendors base bond prices on, among other things, valuation matrices that incorporate dealer-supplied valuations, proprie-tary pricing models and evaluations of the yield curve as of approximately 3:00 p.m. New York time. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days or less remaining to maturity. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the Trust’s board of trustees. Various factors may be reviewed in order to make a good faith determination of a security’s fair value. These factors include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Security transactions and related investment income — Security transactions are recorded by the Funds as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities. In the event a security is purchased with a delayed payment date, the Funds will segregate liquid assets sufficient to meet their payment obligations. Interest income is recognized on an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Class allocations — Income, fees and expenses (other than class-specific fees and expenses) are allocated daily among the various share classes based on the relative value of their settled shares. Realized and unrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders — Dividends paid to shareholders are declared daily after the determination of the Funds’ net investment income and are paid to shareholders monthly. Distributions paid to shareholders are recorded on the ex-dividend date. 2. Risk factors Investing in the Funds may involve certain risks including, but not limited to, those described below. Because the Funds invest in securities of issuers in the state of Maryland or Virginia, the Funds are more susceptible to factors adversely affecting issuers of such state’s securities than a comparable municipal bond mutual fund that does not concentrate in a single state. Both Maryland and Virginia are affected by changes in levels of federal funding and financial support of certain industries, as well as by federal spending cutbacks due to the large number of residents who are employed by the federal government. In addition, each state is dependent on certain economic sectors. Maryland’s economy is largely dependent on the government sector, manufacturing, the service trade, and financial, real estate and insurance entities. Virginia’s economy is largely dependent on the government sector, manufacturing, the service trade and financial services. To the extent there are changes to any of these sectors, the Funds may be adversely impacted. The values of, and the income generated by, most debt securities held by the Funds may be affected by changing interest rates and by changes in the effective maturities and credit ratings of these securities. For example, the values of debt securities in the Funds’ portfolios generally will decline when interest rates rise and increase when interest rates fall. In addition, falling interest rates may cause an issuer to redeem, "call" or refinance a security before its stated maturity, which may result in the Funds having to reinvest the proceeds in lower yielding securities. Debt securities are also subject to credit risk, which is the possibility that the credit strength of an issuer will weaken and/or an issuer of a debt security will fail to make timely payments of principal or interest and the security will go into default. Lower quality debt securities generally have higher rates of interest and may be subject to greater price fluctuations than higher quality debt securities. Additionally, longer maturity debt securities generally have higher rates of interest and may be subject to greater price fluctuations than shorter maturity debt securities. There may be little trading in the secondary market for particular debt securities, which may make them more difficult to value or sell. Also, debt securities of certain sectors may from time to time have special risks. For example, the health care sector can be affected by federal and state regulation. 3. Taxation and distributions Federal income taxation — The Funds comply with the requirements under Sub-chapter M of the Internal Revenue Code applicable to mutual funds and intend to distribute substantially all of their net income and net capital gains each year. The Funds are not subject to income taxes to the extent taxable income and net capital gains are distributed. Generally, income earned by the Funds is exempt from federal income taxes; however, the Funds may earn taxable income from certain investments. As of and during the period ended January 31, 2010, the Funds did not have a liability for any unrecognized tax benefits. The Funds recognize interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the statement of operations. During the period, the Funds did not incur any interest or penalties. The Funds are not subject to examination by U.S. federal tax authorities or state tax authorities for tax years before 2005. Distributions — Distributions paid to shareholders are based on net investment income and net realized gains determined on a tax basis, which may differ from net investment income and net realized gains for financial reporting purposes. These differences are due primarily to different treatment for items such as short-term capital gains and losses; net capital losses; and amortization of discounts. The fiscal year in which amounts are distributed may differ from the year in which the net investment income and net realized gains are recorded by the Funds for financial reporting purposes. The components of distributable earnings on a tax basis are reported as of the Funds’ most recent year-end. As of July 31, 2009, the components of distributable earnings on a tax basis were as follows: Maryland (dollars in thousands) Undistributed tax-exempt income $ 317 Capital loss carryforwards*: Expiring 2014 $ (49) Expiring 2016 Expiring 2017 Post-October capital loss deferrals (realized during the period November 1, 2008 through July 31, 2009)† * The capital loss carryforwards will be used to offset any capital gains realized by the Fund in the current year or in subsequent years through the expiration dates. The Fund will not make distributions from capital gains while capital loss carryforwards remain. †These deferrals are considered incurred in the subsequent year. Virginia (dollars in thousands) Undistributed tax-exempt income Capital loss carryforwards*: Expiring 2012 $  (1) Expiring 2015 Expiring 2016 Post-October capital loss deferrals (realized during the period November 1, 2008 through July 31, 2009)† * The capital loss carryforwards will be used to offset any capital gains realized by the Fund in the current year or in subsequent years through the expiration dates. The Fund will not make distributions from capital gains while capital loss carryforwards remain. †These deferrals are considered incurred in the subsequent year. As of January 31, 2010, the tax basis unrealized appreciation (depreciation) and cost of investment securities were as follows: Maryland (dollars in thousands) Gross unrealized appreciation on investment securities $ 12,955 Gross unrealized depreciation on investment securities Net unrealized appreciation on investment securities Cost of investment securities Virginia (dollars in thousands) Gross unrealized appreciation on investment securities $ 17,006 Gross unrealized depreciation on investment securities Net unrealized appreciation on investment securities Cost of investment securities Tax-exempt income distributions paid or accrued to shareholders were as follows (dollars in thousands): Maryland Share class Six months ended January 31, 2010 Year ended July31,2009 Class A $5,202 $10,421 Class B 137 371 Class C 487 951 Class F-1 372 766 Class F-2 194 69 Class R-5* — 179 Total $6,392 $12,757 Virginia Share class Six months ended January 31, 2010 Year ended July 31, 2009 Class A $6,450 $11,790 Class B 122 283 Class C 471 744 Class F-1 555 1,069 Class F-2 213 134 Class R-5* — 86 Total $7,811 $14,106 * Class R-5 shares were available through June 29, 2009 when their operation ceased. 4. Fees and transactions with related parties Business management services — The Funds have a Business Management Agreement with Washington Management Corporation (WMC). Under this agreement, WMC provides services necessary to carry on the Funds’ general administrative and corporate affairs. These services encompass matters relating to general corporate governance, regulatory compliance and monitoring of the Funds’ contractual service providers, including custodian operations, shareholder services and Fund share distribution functions. The agreement provides for monthly fees, accrued daily, based on an annual rate of 0.135% on the first $60 million of each Fund’s daily net assets and 0.09% on such assets in excess of $60 million. The agreement also provides for monthly fees of 1.35% of each Fund’s gross investment income (excluding any net capital gains from transactions in portfolio securities). For the six months ended January 31, 2010, the business management services fee was $288,000 and $343,000, which was equivalent to an annualized rate of 0.154% and 0.153% of average daily net assets for the Maryland and Virginia Funds, respectively. During the six months ended January 31, 2010, WMC paid the Maryland and Virginia Funds’ investment adviser $1,051,000 for performing various fund accounting services for the Funds and for Washington Mutual Investors Fund, another registered investment company for which WMC serves as business manager. Johnston, Lemon & Co. Incorporated (JLC), a wholly owned subsidiary of The Johnston-Lemon Group, Incorporated (parent company of WMC), earned $16,000 and $13,000 on its retail sales of shares and distribution plan of the Maryland and Virginia Funds, respectively. JLC received no brokerage commissions resulting from the purchases and sales of securities for the investment account of the Funds. Investment advisory services — Capital Research and Management Company (CRMC), the Funds’ investment adviser, is the parent company of American Funds Distributors,(R) Inc. (AFD), the principal underwriter of the Funds’ shares, and American Funds Service Company(R) (AFS), the Funds’ transfer agent. The Investment Advisory Agreement with CRMC provides for monthly fees accrued daily. These fees are based on an annual rate of 0.165% on the first $60 million of daily net assets and 0.120% on such assets in excess of $60 million. The agreement also provides for monthly fees, accrued daily, of 1.65% of each Fund’s monthly income (excluding any net capital gains from transactions in portfolio securities). For the six months ended January 31, 2010, the investment advisory services fee was $368,000 and $439,000, which was equivalent to an annualized rate of 0.197% and 0.196% of average daily net assets for the Maryland and Virginia Funds, respectively. Class-specific fees and expenses — Expenses that are specific to individual share classes are accrued directly to the respective share class. The principal class-specific fees and expenses are described below: Distribution services — The Funds have adopted plans of distribution for all share classes, except Class F-2. Under the plans, the board of trustees approves certain categories of expenses that are used to finance activities primarily intended to sell Fund shares and service existing accounts. The plans provide for payments, based onan annualized percentage of average daily net assets, ranging from 0.25%to 1.00% as noted below. In some cases, the board of trustees has limited the amounts that may be paid to less than the maximum allowed by theplans. All share classes with a plan may use up to 0.25% of average daily net assets to pay service fees, or to compensate AFD for paying service fees, to firms that have entered into agreements with AFD to provide certain shareholder services. The remaining amounts available to be paid under each plan are paid to dealers to -compensate them for theirsales activities. For Class A, the board of trustees has also approved the reimbursement of dealer and wholesaler commissions paid by AFD for certain shares sold without a sales charge. This class reimburses AFD for amounts billed within the prior 15 months but only to the extent that the overall annual expense limit of 0.25% is not exceeded. As of January 31, 2010, unreimbursed expenses subject to reimbursement totaled $242,000 for the Maryland Fund and $460,000 for the Virginia Fund. Share class Currently approved limits Plan limits Class A 0.25% 0.25% Class B Class C Class F-1 Transfer agent services — The Funds have a transfer agent agreement with AFS for Classes A and B. Under this agreement, these share classes compensate AFS for transfer agent services including shareholder recordkeeping, communications and transaction processing. AFS is also compensated for certain transfer agent services provided to all other share classes from the administrative services fees paid to CRMC as described below. Administrative services — The Funds have an administrative services agreement with CRMC to provide transfer agent and other related shareholder services for all share classes other than Classes A and B. Each relevant share class pays CRMC annual fees up to 0.15% based on its respective average daily net assets. Each relevant share class also pays AFS additional amounts for certain transfer agent services. CRMC and AFS may use these fees to compensate third parties for performing these services. Expenses under the agreements described above for the six months ended January31, 2010, were as follows (dollars in thousands): Maryland Share class Distribution services Transfer agent services Administrative services CRMC administrative services Transfer agent services Class A Not applicable Not applicable Class B 49 1 Not applicable Not applicable Class C 178 Included in administrative services $1 Class F-1 26 13 1 Class F-2 Not applicable 5 —* Total $2 * Amount less than one thousand. Virginia Share class Distribution services Transfer agent services Administrative services CRMC administrative services Transfer agent services Class A Not applicable Not applicable Class B 43 1 Not applicable Not applicable Class C Included in administrative services $1 Class F-1 38 17 1 Class F-2 Not applicable 7 —* Total $2 * Amount less than one thousand. Trustees’ deferred compensation — Since the adoption of the deferred compensation plan in 1994, independent trustees may elect to defer the cash payment of part or all of their compensation. These deferred amounts, which remain as liabilities of the Funds, are treated as if invested in shares of the Funds or other American Funds. These amounts represent general, unsecured liabilities of the Funds and vary according to the total returns of the selected funds. Trustees’ compensation of $17,000 each for the Maryland Fund and the Virginia Fund, shown on the accompanying financial statements, includes $14,000 for each Fund in current fees (either paid in cash or deferred) and a net increase of $3,000 for each Fund in the value of the deferred amounts. Affiliated officers and trustees — All the officers and all interested trustees of the Trust are affiliated with WMC. Officers and affiliated trustees do not receive compensation directly from the Funds. 5. Disclosure of fair value measurements The Funds classify their assets and liabilities into three levels based on the method used to value the assets or liabilities. Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the Funds’ determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are generally high-quality and liquid; however, they are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. At January 31, 2010, all of the investment securities held by each Fund were classified asLevel 2. 6. Capital share transactions Capital share transactions in the Funds were as follows (dollars and shares in thousands): Maryland Sales* Reinvestments of dividends Repurchases* Net increase (decrease) Share class Amount Shares Amount Shares Amount Shares Amount Shares Six months ended January 31, 2010 Class A $26,571 1,735 $3,901 254 $11,372 744 Class B 25 2 100 6 Class C 7,714 503 363 24 4,941 322 Class F-1 2,779 182 298 19 245 17 Class F-2 4,681 303 158 10 3,956 256 Total net increase (decrease) $41,770 2,725 $4,820 313 $18,471 1,205 Year ended July 31, 2009 Class A $70,535 4,877 $7,907 547 $18,172 1,201 Class B 773 54 282 19 Class C 10,189 703 720 50 2,820 191 Class F-1 9,059 627 598 41 1,034 62 Class F-2 7,585 520 54 4 7,464 512 Class R-5† — — 140 10 Total net increase (decrease) $98,141 6,781 $9,701 671 $21,293 1,398 * Includes exchanges between share classes of the Fund. † Class R-5 shares were available through June 29, 2009 when their operation ceased. Virginia Sales* Reinvestments of dividends Repurchases* Net increase (decrease) Share class Amount Shares Amount Shares Amount Shares Amount Shares Six months ended January 31, 2010 Class A $36,568 2,248 $5,148 316 $14,629 900 Class B 68 4 94 5 Class C 6,753 415 395 24 3,933 242 Class F-1 5,263 324 416 26 3,383 Class F-2 1,583 97 186 12 928 57 Total net increase (decrease) $50,235 3,088 $6,239 383 $21,295 1,309 Year ended July 31, 2009 Class A $118,070 7,622 $9,298 600 $ (76,693) $50,675 Class B 1,687 109 226 15 Class C 13,500 868 622 40 8,539 Class F-1 17,216 1,110 875 56 2,502 154 Class F-2 12,182 784 110 7 10,463 675 Class R-5 3,363 217 74 5 Total net increase (decrease) $166,018 10,710 $11,205 723 $68,101 4,331 * Includes exchanges between share classes of the Fund. Class R-5 shares were available through June 29, 2009 when their operation ceased. 7. Investment transactions The Maryland Fund and Virginia Fund made purchases of investment securities of $39,442,000 and $47,064,000 and sales of investment securities of $10,269,000 and $23,532,000, respectively, during the six months ended January 31, 2010. Short-term securities and U.S. government obligations, if any, were excluded. The Tax-Exempt Fund of Maryland Financial highlights1 Income (loss) from investment operations2 Net asset value, beginning of period Net investment income Net gains (losses) on securities (both realized and unrealized) Total from investment operations Dividends (from net investment income) Net asset value, end of period Total return 3,4 Net assets, end of period (in millions) Ratio of expenses to average net assets before waivers Ratio of expenses to average net assets after waivers4 Ratio of net income to average net assets4 Class A: Six months ended 1/31/2010(5) $.27 $.48 $.75 $15.43 5.05% $301 .68%6 .68%6 3.52%6 Year ended 7/31/2009 .58 .37 14.95 2.62 .70 .68 4.00 Year ended 7/31/2008 .61 .01 15.16 .09 .69 .65 3.97 Year ended 7/31/2007 .62 .51 15.76 3.26 .70 .66 3.91 Year ended 7/31/2006 .62 .36 15.87 2.27 .72 .69 3.86 Year ended 7/31/2005 .62 .19 .81 16.13 5.12 .71 .69 3.84 Class B: Six months ended 1/31/2010(5) .21 .48 .69 15.43 4.66 9 Year ended 7/31/2009 .47 .26 14.95 1.87 10 1.45 1.43 3.26 Year ended 7/31/2008 .50 15.16 13 1.44 1.41 3.23 Year ended 7/31/2007 .51 .40 15.76 2.50 16 1.45 1.42 3.17 Year ended 7/31/2006 .50 .24 15.87 1.52 18 1.48 1.44 3.12 Year ended 7/31/2005 .50 .19 .69 16.13 4.35 18 1.47 1.44 3.09 Class C: Six months ended 1/31/2010(5) .21 .48 .69 15.43 4.64 38 Year ended 7/31/2009 .46 .25 14.95 1.83 32 1.49 1.47 3.20 Year ended 7/31/2008 .49 15.16 30 1.49 1.45 3.17 Year ended 7/31/2007 .50 .39 15.76 2.44 28 1.51 1.47 3.10 Year ended 7/31/2006 .49 .23 15.87 1.46 25 1.53 1.49 3.06 Year ended 7/31/2005 .48 .19 .67 16.13 4.22 23 1.59 1.56 2.97 Class F-1: Six months ended 1/31/2010(5) .26 .48 .74 15.43 5.00 22 Year ended 7/31/2009 .56 .35 14.95 2.52 21 .80 .78 3.89 Year ended 7/31/2008 .60 —7 15.16 .02 20 .76 .72 3.89 Year ended 7/31/2007 .61 .50 15.76 3.17 14 .78 .74 3.82 Year ended 7/31/2006 .61 .35 15.87 2.19 9 .80 .77 3.77 Year ended 7/31/2005 .60 .19 .79 16.13 4.98 6 .84 .82 3.72 Class F-2: Six months ended 1/31/2010(5) .28 .48 .76 15.43 5.13 12 Year ended 7/31/2009 .60 .39 14.95 2.80 8 .49 .49 4.03 Six months ended January 31, 2010(5) Year ended July 31 2009 2008 2007 2006 Portfolio turnover rate for all classes of shares 3% 14% 5% 9% 5% 5% 1 Based on operations for the periods shown (unless otherwise noted) and, accordingly, may not be representative of a full year. 2 Based on average shares outstanding. 3 Total returns exclude any applicable sales charges, including contingent deferred sales charges. 4 This column reflects the impact, if any, of certain waivers from CRMC and WMC. During some of the periods shown, CRMC and WMC reduced fees for investment advisory services and business management services. 5 Unaudited. 6 Annualized. 7 Amount less than $.01. See Notes to Financial Statements The Tax-Exempt Fund of Virginia Financial highlights1 Income from investment operations2 Net asset value, beginning of period Net investment income Net gains (losses) on securities (both realized and unrealized) Total from investment operations Dividends (from net investment income) Net asset value, end of period Total return 3,4 Net assets, end of period (in millions) Ratio of expenses to average net assets before waivers Ratio of expenses to average net assets after waivers4 Ratio of net income to average net assets4 Class A: Six months ended 1/31/2010(5) $.29 $.42 $.71 $16.32 4.50% $370 .67%6 .67%6 3.57%6 Year ended 7/31/2009 .59 —7 .59 15.90 3.88 .68 .66 3.81 Year ended 7/31/2008 .62 .22 15.90 1.36 .68 .64 3.84 Year ended 7/31/2007 .62 .57 16.30 3.51 .69 .65 3.77 Year ended 7/31/2006 .61 .33 16.35 2.03 .71 .67 3.70 Year ended 7/31/2005 .61 .14 .75 16.63 4.59 .69 .67 3.62 Class B: Six months ended 1/31/2010(5) .23 .42 .65 16.32 4.11 8 Year ended 7/31/2009 .48 —7 .48 15.90 3.12 9 1.43 1.41 3.08 Year ended 7/31/2008 .50 .10 15.90 .62 10 1.43 1.40 3.10 Year ended 7/31/2007 .45 16.30 2.75 12 1.45 1.41 3.02 Year ended 7/31/2006 .49 .21 16.35 1.28 13 1.46 1.42 2.95 Year ended 7/31/2005 .49 .14 .63 16.63 3.82 13 1.45 1.43 2.87 Class C: Six months ended 1/31/2010(5) .23 .42 .65 16.32 4.08 36 Year ended 7/31/2009 .47 —7 .47 15.90 3.07 31 1.47 1.46 3.00 Year ended 7/31/2008 .49 .09 15.90 .57 22 1.48 1.44 3.03 Year ended 7/31/2007 .49 .44 16.30 2.69 17 1.50 1.46 2.96 Year ended 7/31/2006 .48 .20 16.35 1.23 15 1.51 1.47 2.90 Year ended 7/31/2005 .47 .14 .61 16.63 3.70 16 1.57 1.55 2.75 Class F-1: Six months ended 1/31/2010(5) .29 .42 .71 16.32 4.45 33 Year ended 7/31/2009 .58 —7 .58 15.90 3.80 29 .76 .74 3.72 Year ended 7/31/2008 .61 .21 15.90 1.29 27 .75 .71 3.75 Year ended 7/31/2007 .61 .56 16.30 3.43 17 .77 .73 3.69 Year ended 7/31/2006 .60 .32 16.35 1.96 13 .78 .74 3.62 Year ended 7/31/2005 .59 .14 .73 16.63 4.46 9 .82 .80 3.50 Class F-2: Six months ended 1/31/2010(5) .30 .42 .72 16.32 4.58 12 Year ended 7/31/2009 .62 —7 .62 15.90 4.05 11 .51 .51 Six months ended January 31, 2010(5) Year ended July 31 2009 Portfolio turnover rate for all classes of shares 6% 10% 8% 11% 4% 13% 1 Based on operations for the periods shown (unless otherwise noted) and, accordingly, may not be representative of a full year. 2 Based on average shares outstanding. 3 Total returns exclude any applicable sales charges, including contingent deferred sales charges. 4 This column reflects the impact, if any, of certain waivers from CRMC and WMC. During some of the periods shown, CRMC and WMC reduced fees for investment advisory services and business management services. 5 Unaudited. 6 Annualized. 7 Amount less than $.01. See Notes to Financial Statements Expense example unaudited As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, such as initial sales charges on purchase payments and contingent deferred sales charges on redemptions (loads), and (2) ongoing costs, including management fees, distribution and service (12b-1) fees, and other expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds so you can compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (August 1, 2009 through January 31, 2010). Actual expenses: The first line of each share class in the table on the next page provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled "Expenses paid during period" to estimate the expenses you paid on your account during this period. Hypothetical example for comparison purposes: The second line of each share class in the table on the next page provides -information about hypothetical account values and hypothetical expenses based on the actual expense ratio for the share class and an assumed rate of return of 5.00% per year before-expenses, which is not the actual return of the share class. The hypothetical account values and expenses may not be used to estimate the actual ending account -balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5.00% hypothetical example with the 5.00% hypothetical examples that appear in the shareholder reports of the other funds. Notes: There are some account fees that are charged to certain types of accounts, such as individual retirement accounts (generally, a $10 fee is charged to set up the account and an additional $10 fee is charged to the account annually), that would increase the amount of expenses paid on your account. In addition, retirement plan participants may be subject to certain fees charged by the plan sponsor, and Class F-1 and F-2 shareholders may be subject to fees charged by financial intermediaries, typically ranging from 0.75% to 1.50% of assets annually depending on services offered. You can estimate the impact of these fees by adding the amount of the fees to the total estimated expenses you paid on your account during the period as calculated above. In addition, your ending account value would be lower by the amount of these fees. Note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads). Therefore, the second line of each share class in the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. The Tax-Exempt Fund of Maryland Beginning account value 8/1/2009 Ending account value 1/31/2010 Expenses paid during period* Annualized expense ratio Class A — actual return $1,000.00 .68% Class A — assumed 5% return Class B — actual return Class B — assumed 5% return Class C — actual return Class C — assumed 5% return Class F-1 — actual return Class F-1 — assumed 5% return Class F-2 — actual return Class F-2 — assumed 5% return The Tax-Exempt Fund of Virginia Beginning account value 8/1/2009 Ending account value 1/31/2010 Expenses paid during period* Annualized expense ratio Class A — actual return $1,000.00 .67% Class A — assumed 5% return Class B — actual return Class B — assumed 5% return Class C — actual return Class C — assumed 5% return Class F-1 — actual return Class F-1 — assumed 5% return Class F-2 — actual return Class F-2 — assumed 5% return *The "expenses paid during period" are equal to the "annualized expense ratio," multiplied by the average account value over the period, multiplied by the number of days in the period, and divided by 365 (to reflect the one-half year period). The Tax-Exempt Fund of Maryland Other share class results unaudited Classes B, C and F Figures shown are past results and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. Average annual total returns for periods ended December 31, 2009 (the most recent calendar quarter-end): 1 year 5 years Life of class Class B shares* — first sold 3/15/00 Reflecting applicable contingent deferred sales charge (CDSC), maximum of 5%, payable only if shares are sold within six years of purchase 9.92% 1.79% 3.78% Not reflecting CDSC Class C shares — first sold 4/12/01 Reflecting CDSC, maximum of 1%, payable only if shares are sold within one year of purchase Not reflecting CDSC Class F-1 shares? — first sold 6/15/01 Not reflecting annual asset-based fee charged by sponsoring firm Class F-2 shares? — first sold 8/1/08 Not reflecting annual asset-based fee charged by sponsoring firm — * These shares are not available for purchase. ? These shares are sold without any initial or contingent deferred sales charge. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The Fund’s investment adviser and business manager each waived a portion of their management fees from September 1, 2004 through December 31, 2008. Fund results shown reflect the waivers, without which they would have been lower. See the Financial Highlights table on pages 34 and 35 for details that include expense ratios for allshare classes. For information regarding the differences among the various share classes, refer to theFund’s prospectus. The Tax-Exempt Fund of Virginia Other share class resultsunaudited Classes B, C and F Figures shown are past results and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. Average annual total returns for periods ended December 31, 2009 (the most recent calendar quarter-end): 1 year 5 years Life of class Class B shares* — first sold 3/15/00 Reflecting applicable contingent deferred sales charge (CDSC), maximum of 5%, payable only if shares are sold within six years of purchase 6.73% 2.13% 4.00% Not reflecting CDSC Class C shares — first sold 4/18/01 Reflecting CDSC, maximum of 1%, payable only if shares are sold within one year of purchase Not reflecting CDSC Class F-1 shares? — first sold 4/4/01 Not reflecting annual asset-based fee charged by sponsoring firm Class F-2 shares? — first sold 8/1/08 Not reflecting annual asset-based fee charged by sponsoring firm — * These shares are not available for purchase. ? These shares are sold without any initial or contingent deferred sales charge. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The Fund’s investment adviser and business manager each waived a portion of their management fees from September 1, 2004 through December 31, 2008. Fund results shown reflect the waivers, without which they would have been lower. See the Financial Highlights table on pages 36 and 37 for details that include expense ratios for allshare classes. For information regarding the differences among the various share classes, refer to theFund’s prospectus. Results of meeting of shareholders held November 24, 2009 Shares outstanding (all classes) on record date (August 28, 2009): Total shares voting on November 24, 2009: (71.7% of shares outstanding) Election of Board of Trustees Trustee Votes for Percent of shares voting for Votes withheld Percent of shares withheld Nariman Farvardin 35,368,949 97.2% 1,008,657 2.8% Barbara Hackman Franklin 35,368,301 1,009,305 R. Clark Hooper 35,366,087 1,011,519 James H. Lemon, Jr. 35,364,466 1,013,140 James C. Miller III 35,368,897 1,008,709 Donald L. Nickles 35,369,491 1,008,115 J. Knox Singleton 35,346,173 1,031,433 Jeffrey L. Steele 35,366,694 1,010,912 To approve an Agreement and Plan of Reorganization Votes for Percent of outstanding shares voting for Votes against Percent of outstanding shares voting against Votes abstaining Percent of outstanding shares abstaining The American Funds Tax-Exempt Series I 25,980,878 51.2% 921,905 1.8% 9,474,823* 18.7% To update the Fund’s fundamental investment policies regarding: Votes for Percent of shares voting for Votes against Percent of shares voting against Votes abstaining Percent of shares abstaining The Tax-Exempt Fund of Maryland Borrowing 11,592,406 69.1% 719,343 4.3% 4,451,754* 26.6% Issuance of senior securities 11,660,523 620,246 4,482,734* Underwriting 11,646,723 656,528 4,460,252* Investments in real estate or commodities 11,551,069 776,360 4,436,074* Lending 11,552,566 759,991 4,450,946* Industry concentration 11,622,505 622,266 4,518,732* Investing in tax-exempt securities 11,761,439 583,550 4,418,514* Elimination of certain policies 11,609,507 676,684 4,477,312* The Tax-Exempt Fund of Virginia Borrowing 14,194,489 415,478 5,004,136* Issuance of senior securities 14,181,402 405,405 5,027,296* Underwriting 14,153,904 426,073 5,034,126* Investments in real estate or commodities 14,067,030 511,457 5,035,616* Lending 14,079,754 471,742 5,062,607* Industry concentration 14,180,532 390,295 5,043,276* Investing in tax-exempt securities 14,312,031 309,082 4,992,990* Elimination of certain policies 14,141,585 430,096 5,042,422* To approve a policy allowing CRMC to appoint subsidiary advisers for the Fund’s day-to-day investment management without additional shareholder approval The Tax-Exempt Fund of Maryland 11,473,880 768,038 4,521,585* The Tax-Exempt Fund of Virginia 13,940,920 513,864 5,159,319* To approve amendments to the Fund’s Investment Advisory Agreement with CRMC The Tax-Exempt Fund of Maryland 11,557,617 660,617 4,545,269* The Tax-Exempt Fund of Virginia 13,964,000 459,080 5,191,023* To approve a form of Subsidiary Agreement and appointment of one or more subsidiary advisers for the Fund The Tax-Exempt Fund of Maryland 11,370,043 808,214 4,585,246* The Tax-Exempt Fund of Virginia 13,667,228 708,586 5,238,289* *Includes broker non-votes. Offices of the Funds and of the business manager Washington Management Corporation 1101 Vermont Avenue, NW Washington, DC 20005-3521 202/842-5665 Investment adviser Capital Research and Management Company 333 South Hope Street Los Angeles, CA 90071-1406 6455 Irvine Center Drive Irvine, CA 92618 Transfer agent American Funds Service Company P.O. Box 2280 Norfolk, VA 23501-2280 Custodian of assets JPMorgan Chase Bank 270 Park Avenue New York, NY 10017-2070 Counsel Dechert LLP 1treet, NW Washington, DC 20006-2402 Independent registered public accounting firm PricewaterhouseCoopers LLP 350 South Grand Avenue Los Angeles, CA 90071-2889 Principal underwriter American Funds Distributors, Inc. 333 South Hope Street Los Angeles, CA 90017-1406 Investors should carefully consider the investment objectives, risks, charges and expenses of the American Funds. This and other important information is contained in the Funds’ summary prospectus and prospectus, which can be obtained from your financial adviser and should be read carefully before investing. You may also call American Funds Service Company (AFS) at 800/421-0180 or visit the American Funds website at americanfunds.com. "American Funds Proxy Voting Procedures and Principles" — which describes how we vote proxies relating to portfolio securities — is available on the American Funds website or upon request by calling AFS. The Funds file their proxy voting record with the U.S. Securities and Exchange Commission (SEC) for the 12 months ended June 30 by August 31. The proxy voting record is available free of charge on the SEC website at sec.gov and on the American Funds website. A complete January 31, 2010 portfolio of each Fund’s investments is available free of charge by calling AFS or visiting the SEC website (where it is part of Form N-CSR). The Funds file a complete list of their portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. This filing is available free of charge on the SEC website. You may also review or, for a fee, copy this filing at the SEC’s Public Reference Room in Washington, DC. Additional information regarding the operation of the Public Reference Room may be obtained by calling the SEC’s Office of Investor Education and Advocacy at 800/SEC-0330. Additionally, the list of portfolio holdings is available by calling AFS. This report is for the information of shareholders of The American Funds Tax-Exempt Series I, but it also may be used as sales literature when preceded or accompanied by the current summary prospectus or prospectus, which gives details about charges, expenses, investment objectives and operating policies of the Funds. If used as sales material after March 31, 2010, this report must be accompanied by an American Funds statistical update for the most recently completed calendar quarter. The Capital Group Companies American Funds Capital Research and Management Capital International Capital Guardian Capital Bank and Trust Lit. No. MFGESR-970–0310P (S20711) Printed on paper containing 10% post-consumer waste Printed with inks containing soy and/or vegetable oil ITEM 2.Code of Ethics. Not applicable to this filing. ITEM 3.Audit Committee Financial Expert. Not applicable to this filing. ITEM 4.Principal Accountant Fees and Services. Not applicable to this filing. ITEM 5.Audit Committee of Listed Registrants. Not applicable to this Registrant, insofar as the Registrant is not a listed issuer as defined in Rule 10A-3 under the Securities Exchange Act of 1934. ITEM 6.Investments. The full schedule of investments for each Fund is included herein. The Tax-Exempt Fund of Maryland® Investment portfolio January 31, 2010 unaudited Principal amount Value Bonds & notes — 95.69% MARYLAND — 89.43% STATE ISSUERS — 47.63% Community Dev. Administration, Dept. of Housing and Community Dev., Housing Rev. Bonds, GNMA Collateralized, Series 2002-B, AMT, 4.85% 2022 Community Dev. Administration, Dept. of Housing and Community Dev., Housing Rev. Bonds, Series 2007-A, AMT, 4.85% 2037 Community Dev. Administration, Dept. of Housing and Community Dev., Residential Rev. Bonds, Series 2001-H, AMT, 5.20% 2022 Community Dev. Administration, Dept. of Housing and Community Dev., Residential Rev. Bonds, Series 2006-F, AMT, 6.00% 2039 Community Dev. Administration, Dept. of Housing and Community Dev., Residential Rev. Bonds, Series D, AMT, 4.65% 2022 Community Dev. Administration, Dept. of Housing and Community Dev., Residential Rev. Bonds, Series I, AMT, 6.00% 2041 Econ. Dev. Corp., Lease Rev. Bonds (Aviation Administration Facs.), Series 2003, AMT, FSA insured, 5.25% 2012 Econ. Dev. Corp., Lease Rev. Bonds (Aviation Administration Facs.), Series 2003, AMT, FSA insured, 5.50% 2013 Econ. Dev. Corp., Lease Rev. Bonds (Aviation Administration Facs.), Series 2003, AMT, FSA insured, 5.50% 2015 Econ. Dev. Corp., Lease Rev. Bonds (Dept. of Transportation Headquarters Fac.), Series 2002, 5.00% 2014 Econ. Dev. Corp., Lease Rev. Bonds (Dept. of Transportation Headquarters Fac.), Series 2002, 5.375% 2019 Econ. Dev. Corp., Rev. Bonds (Anne Arundel County, Golf Course System), Series 2001, 8.25% 2028 (preref. 2011) Econ. Dev. Corp., Student Housing Rev. Bonds (Towson University Project), Series 2007-A, 5.25% 2024 Econ. Dev. Corp., Student Housing Rev. Bonds (Towson University Project), Series 2007-A, 5.25% 2037 Econ. Dev. Corp., Student Housing Rev. Bonds (University of Maryland, College Park Projects), Series 2008, 5.80% 2038 Econ. Dev. Corp., Student Housing Rev. Bonds (University of Maryland, College Park Projects), Series 2008, 5.875% 2043 Econ. Dev. Corp., Student Housing Rev. Ref. Bonds (University of Maryland, College Park Projects), Series 2006, CIFG insured, 5.00% 2020 Econ. Dev. Corp., Student Housing Rev. Ref. Bonds (University of Maryland, College Park Projects), Series 2006, CIFG insured, 5.00% 2021 Econ. Dev. Corp., Student Housing Rev. Ref. Bonds (University of Maryland, College Park Projects), Series 2006, CIFG insured, 5.00% 2026 Econ. Dev. Corp., Utility Infrastructure Rev. Bonds (University of Maryland, College Park Project), Series 2001, AMBAC insured, 5.25% 2011 Econ. Dev. Corp., Utility Infrastructure Rev. Bonds (University of Maryland, College Park Project), Series 2001, AMBAC insured, 5.375% 2015 G.O. Bonds, State and Local Facs. Loan of 2003, First Series A, Capital Improvement Bonds, 5.25% 2016 G.O. Bonds, State and Local Facs. Loan of 2007, Second Series, 5.00% 2010 G.O. Bonds, State and Local Facs. Loan of 2008, Second Series, 5.00% 2021 G.O. Bonds, State and Local Facs. Loan of 2008, Second Series, 5.00% 2023 G.O. Bonds, State and Local Facs. Loan of 2009, First Series A, 5.00% 2024 G.O. Bonds, State and Local Facs. Loan of 2009, Third Series A, 5.00% 2021 G.O. Bonds, State and Local Facs. Loan of 2009, Third Series C, Ref. Bonds, 5.00% 2020 G.O. Bonds, State and Local Facs., Second Series B, 5.00% 2020 Health and Higher Educational Facs. Auth., FHA Insured Mortgage Rev. Bonds, Western Maryland Health System Issue, Series 2006-A, National insured, 5.00% 2024 unaudited Principal amount Value Bonds & notes STATE ISSUERS(continued) Health and Higher Educational Facs. Auth., First Mortgage Rev. Bonds (PUMH of Maryland, Inc. – Heron Point of Chestertown Issue), Series 1998-A, 5.75% 2026 Health and Higher Educational Facs. Auth., Parking Rev. Bonds (Johns Hopkins Medical Institutions Parking Facs. Issue), Series 2001, AMBAC insured, 5.00% 2034 Health and Higher Educational Facs. Auth., Rev. Bonds (Johns Hopkins Health System Obligated Group Issue), Series 2008-B, 5.00% 2048 (put 2015) Health and Higher Educational Facs. Auth., Rev. Bonds (Anne Arundel Health System Issue), Series 2010, 5.00% 2040 Health and Higher Educational Facs. Auth., Rev. Bonds (Anne Arundel Medical Center Issue), Series 1998, FSA insured, 5.125% 2028 Health and Higher Educational Facs. Auth., Rev. Bonds (Carroll Hospital Center Issue), Series 2006, 4.50% 2026 Health and Higher Educational Facs. Auth., Rev. Bonds (Carroll Hospital Center Issue), Series 2006, 5.00% 2036 Health and Higher Educational Facs. Auth., Rev. Bonds (Edenwald Issue), Series 2006-A, 5.40% 2031 Health and Higher Educational Facs. Auth., Rev. Bonds (Edenwald Issue), Series 2006-A, 5.40% 2037 Health and Higher Educational Facs. Auth., Rev. Bonds (Howard County General Hospital Issue), Series 1993, 5.50% 2013 (escrowed to maturity) Health and Higher Educational Facs. Auth., Rev. Bonds (Howard County General Hospital Issue), Series 1993, 5.50% 2021 (escrowed to maturity) Health and Higher Educational Facs. Auth., Rev. Bonds (Johns Hopkins University Issue), Series 2008-A, 5.00% 2018 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (Johns Hopkins University Issue), Series 2001-A, 5.00% 2011 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (Johns Hopkins University Issue), Series 2001-A, 5.00% 2013 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (Johns Hopkins University Issue), Series 2002-A, 5.00% 2032 Health and Higher Educational Facs. Auth., Rev. Bonds (Kaiser Permanente), Series 1998-A, 5.375% 2015 Health and Higher Educational Facs. Auth., Rev. Bonds (LifeBridge Health Issue), Series 2004-A, 5.00% 2012 (escrowed to maturity) Health and Higher Educational Facs. Auth., Rev. Bonds (LifeBridge Health Issue), Series 2004-A, 5.00% 2014 (escrowed to maturity) Health and Higher Educational Facs. Auth., Rev. Bonds (LifeBridge Health Issue), Series 2004-A, 5.25% 2018 (preref. 2014) Health and Higher Educational Facs. Auth., Rev. Bonds (LifeBridge Health Issue), Series 2008, Assured Guaranty insured, 5.00% 2020 Health and Higher Educational Facs. Auth., Rev. Bonds (LifeBridge Health Issue), Series 2008, Assured Guaranty insured, 5.00% 2028 Health and Higher Educational Facs. Auth., Rev. Bonds (LifeBridge Health Issue), Series 2008, Assured Guaranty insured, 4.75% 2038 Health and Higher Educational Facs. Auth., Rev. Bonds (Medlantic/Helix Issue), Series 1998-B, AMBAC insured, 5.25% 2038 Health and Higher Educational Facs. Auth., Rev. Bonds (Mercy Medical Center Issue), Series 2007-A, 5.00% 2032 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (Mercy Medical Center Issue), Series 1996, FSA insured, 6.50% 2013 Health and Higher Educational Facs. Auth., Rev. Bonds (Mercy Ridge Issue), Series 2003-A, 6.00% 2035 (preref. 2013) Health and Higher Educational Facs. Auth., Rev. Bonds (Mercy Ridge Issue), Series 2007, 4.50% 2022 Health and Higher Educational Facs. Auth., Rev. Bonds (Mercy Ridge Issue), Series 2007, 4.75% 2034 Health and Higher Educational Facs. Auth., Rev. Bonds (Mercy Ridge Issue), Series 2007, 4.50% 2035 Health and Higher Educational Facs. Auth., Rev. Bonds (Peninsula Regional Medical Center Issue), Series 2006, 5.00% 2016 Health and Higher Educational Facs. Auth., Rev. Bonds (Peninsula Regional Medical Center Issue), Series 2006, 5.00% 2021 Health and Higher Educational Facs. Auth., Rev. Bonds (Peninsula Regional Medical Center Issue), Series 2006, 5.00% 2036 Health and Higher Educational Facs. Auth., Rev. Bonds (University of Maryland Medical System Issue), Series 2000, 6.75% 2030 (preref. 2010) Health and Higher Educational Facs. Auth., Rev. Bonds (University of Maryland Medical System Issue), Series 2006-A, 5.00% 2036 Health and Higher Educational Facs. Auth., Rev. Bonds (University of Maryland Medical System Issue), Series 2010, 5.25% 2024 Health and Higher Educational Facs. Auth., Rev. Bonds (University of Maryland Medical System Issue), Series 2010, 5.00% 2034 Health and Higher Educational Facs. Auth., Rev. Bonds (Washington County Hospital Issue), Series 2008, 5.75% 2033 Health and Higher Educational Facs. Auth., Rev. Bonds (Washington County Hospital Issue), Series 2008, 5.75% 2038 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (Adventist HealthCare Issue), Series 2003-A, 5.00% 2012 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (Adventist HealthCare Issue), Series 2003-A, 5.75% 2025 unaudited Principal amount Value Bonds & notes STATE ISSUERS(continued) Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (MedStar Health Issue), Series 2004, 5.00% 2013 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (MedStar Health Issue), Series 2004, 5.75% 2014 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (MedStar Health Issue), Series 2004, 5.75% 2015 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (MedStar Health Issue), Series 2004, 5.75% 2016 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (MedStar Health Issue), Series 2004, 5.50% 2033 Industrial Dev. Fncg. Auth., Econ. Dev. Rev. Bonds (Our Lady of Good Counsel High School Fac.), Series 2005-A, 6.00% 2035 Montgomery County, Econ. Dev. Corp., Lease Rev. Bonds (Town Square Parking Garage Project), Series 2002-A, 3.25% 2011 Morgan State University, Academic Fees and Auxiliary Facs. Fees Rev. Bonds, Series 2003-A, FGIC-National insured, 5.00% 2020 Dept. of Transportation, Consolidated Transportation Bonds, Series 2002, 5.50% 2017 Dept. of Transportation, Consolidated Transportation Bonds, Series 2003, 5.25% 2014 Dept. of Transportation, Consolidated Transportation Bonds, Series 2003, 5.00% 2015 Dept. of Transportation, Consolidated Transportation Bonds, Series 2004, 5.00% 2018 Dept. of Transportation, Consolidated Transportation Bonds, Series 2007, 4.00% 2018 Dept. of Transportation, Consolidated Transportation Bonds, Series 2008, 5.00% 2018 Dept. of Transportation, Consolidated Transportation Bonds, Series 2008, 5.00% 2020 Transportation Auth., Airport Parking Rev. Bonds (Baltimore/Washington International Airport Projects), Series 2002-B, AMT, AMBAC insured, 5.375% 2015 Transportation Auth., Grant and Rev. Anticipation Bonds, Series 2007, 5.00% 2019 Transportation Auth., Grant and Rev. Anticipation Bonds, Series 2008, 5.25% 2018 Transportation Auth., Grant and Rev. Anticipation Bonds, Series 2008, 5.25% 2020 Transportation Auth., Transportation Facs. Projects Rev. Bonds, Series 2007, FSA insured, 5.00% 2021 Transportation Auth., Transportation Facs. Projects Rev. Bonds, Series 2008, 5.00% 2020 Transportation Auth., Transportation Facs. Projects Rev. Bonds, Series 2008, 5.00% 2022 Transportation Auth., Transportation Facs. Projects Rev. Bonds, Series 2008, 5.00% 2023 Transportation Auth., Transportation Facs. Projects Rev. Bonds, Series 2009-A, 5.00% 2020 Transportation Auth., Transportation Facs. Projects Rev. Bonds, Series 2009-A, 5.00% 2021 University System, Auxiliary Fac. and Tuition Rev. Bonds, Ref. Series 2009-D, 4.00% 2020 University System, Auxiliary Fac. and Tuition Rev. Bonds, Series 2001-B, 4.00% 2013 University System, Auxiliary Fac. and Tuition Rev. Bonds, Series 2005-A, 5.00% 2018 University System, Auxiliary Fac. and Tuition Rev. Bonds, Series 2008-A, 5.00% 2022 University System, Auxiliary Fac. and Tuition Rev. Bonds, Series 2009-A, 4.00% 2022 University System, Auxiliary Fac. and Tuition Rev. Bonds, Series 2002-A, 5.125% 2022 (preref. 2012) Water Quality Fncg. Administration, Revolving Loan Fund Rev. Bonds, Series 2008-A, 5.00% 2021 Water Quality Fncg. Administration, Revolving Loan Fund Rev. Bonds, Series 2008-A, 4.40% 2025 CITY & COUNTY ISSUERS — 41.80% City of Annapolis, Econ. Dev. Rev. Bonds (St. John’s College Fac.), Series 2007-B, 5.00% 2032 City of Annapolis, Special Obligation Bonds (Park Place Project), Series 2005-A, 5.35% 2034 City of Annapolis, Special Obligation Bonds (Park Place Project), Series 2005-B, 4.75% 2034 Anne Arundel County, G.O. Bonds (Consolidated General Improvements), Ref. Series 2006, 5.00% 2017 Anne Arundel County, G.O. Bonds (Consolidated General Improvements), Series 2005, 5.00% 2016 Anne Arundel County, G.O. Bonds (Consolidated General Improvements), Series 2008, 5.00% 2018 Anne Arundel County, G.O. Bonds (Consolidated General Improvements), Series 2009, 4.00% 2018 Anne Arundel County, G.O. Bonds (Consolidated General Improvements), Series 2009, 4.00% 2020 Anne Arundel County, G.O. Bonds (Consolidated Golf Course Project), Series 2005, 5.00% 2018 Anne Arundel County, G.O. Bonds (Consolidated Golf Course Project), Series 2005, 5.00% 2021 Anne Arundel County, G.O. Bonds, Series 2002, 5.25% 2012 Anne Arundel County, Special Obligation Bonds (National Business Park Project), Series 2000, 7.375% 2028 (preref. 2010) Anne Arundel County, Tax Increment Fncg. Bonds (Parole Town Center Project), Series 2002, 5.00% 2012 Baltimore County, G.O. Bonds, Consolidated Public Improvement Bonds, Series 2002, 5.25% 2010 Baltimore County, G.O. Bonds, Metropolitan Dist. Bonds (71st Issue), 4.625% 2028 Baltimore County, G.O. Bonds, Metropolitan Dist. Ref. Bonds, Series 2009, 5.00% 2016 unaudited Principal amount Value Bonds & notes CITY & COUNTY ISSUERS(continued) Baltimore County, G.O. Bonds, Consolidated Public Improvement Bonds, Series 2002, 5.25% 2015 (preref. 2012) Baltimore County, G.O. Bonds, Metropolitan Dist. Bonds (67th Issue), 5.00% 2018 (preref. 2011) Baltimore County, Rev. Bonds (Catholic Health Initiatives), Series 2006-A, 5.00% 2020 Baltimore County, Rev. Bonds (Catholic Health Initiatives), Series 2006-A, 4.50% 2033 Baltimore County, Rev. Bonds (Oak Crest Village, Inc. Fac.), Series 2007-A, 5.00% 2022 Baltimore County, Rev. Bonds (Oak Crest Village, Inc. Fac.), Series 2007-A, 5.00% 2037 Mayor and City Council of Baltimore, Convention Center Hotel Rev. Bonds, Series 2006-A, XLCA insured, 5.25% 2018 Mayor and City Council of Baltimore, Convention Center Hotel Rev. Bonds, Series 2006-A, XLCA insured, 5.25% 2019 Mayor and City Council of Baltimore, Convention Center Hotel Rev. Bonds, Series 2006-A, XLCA insured, 5.25% 2023 Mayor and City Council of Baltimore, G.O. Consolidated Public Improvement Bonds, Series 2008-A, 5.00% 2020 Mayor and City Council of Baltimore, G.O. Consolidated Public Improvement Bonds, Series 2008-A, 5.00% 2021 Mayor and City Council of Baltimore, Project and Rev. Bonds (Wastewater Projects), Series 2005-B, National insured, 5.00% 2021 (preref. 2015) Mayor and City Council of Baltimore, Project and Rev. Ref. Bonds (Water Projects), Series 1994-A, FGIC insured, 5.00% 2024 Mayor and City Council of Baltimore, Project and Rev. Ref. Bonds (Water Projects), Series 2002-A, FGIC-National insured, 5.00% 2021 Mayor and City Council of Baltimore, Rev. Ref. Bonds (Water Projects), Series 2007-B, AMBAC insured, 4.50% 2032 Mayor and City Council of Baltimore, Rev. Ref. Bonds (Wastewater Projects), Series 1994-A, FGIC-National insured, 6.00% 2015 Carroll County, EMA Obligated Group Issue (Fairhaven and Copper Ridge), Rev. Ref. Bonds, Series 1999-A, ASSET GUARANTY insured, RADIAN insured, 5.50% 2019 Carroll County, G.O. Bonds, Consolidated Public Improvement Bonds of 2008, 5.00% 2021 Carroll County, G.O. Bonds, County of Commissioners of Carroll County, Consolidated Public Improvement Ref. Bonds (Delayed Delivery), Series 2003, 5.00% 2010 Charles County, G.O. Bonds, County Commissioners of Charles County, Consolidated Public Improvement Bonds of 2009, Series B, 4.00% 2026 Charles County, G.O. Bonds, County Commissioners of Charles County, Consolidated Public Improvement Bonds of 2009, Series B, 4.25% 2028 City of Frederick, G.O. Bonds and Notes, Public Improvements Bonds, Series 2009-A, 5.00% 2026 City of Frederick, G.O. Bonds and Notes, Public Improvements Bonds, Series 2009-A, 5.00% 2027 Frederick County, G.O. Public Facs. Bonds of 2008, 5.00% 2021 Frederick County, G.O. Public Facs. Bonds of 2008, 5.00% 2022 Frederick County, G.O. Public Facs. Bonds of 2008, 5.00% 2024 Frederick County, G.O. Public Facs. Ref. Bonds of 2006, 5.25% 2021 Frederick County, Educational Facs. Rev. Bonds (Mount Saint Mary’s University), Series 2007, 4.50% 2025 Frederick County, G.O. Public Facs. Bonds of 2000, 5.10% 2017 (preref. 2010) Frederick County, Urbana Community Dev. Auth., Special Obligation Bonds, Series 1998, 6.625% 2025 Frederick County, Urbana Community Dev. Auth., Special Obligation Bonds, Series 2004-B, 5.95% 2030 Frederick County, Urbana Community Dev. Auth., Special Obligation Bonds, Series 2004-B, 6.25% 2030 City of Gaithersburg, Econ. Dev. Rev. Ref. Bonds (Asbury Maryland Obligated Group), Series 2006-A, 5.125% 2026 City of Gaithersburg, Econ. Dev. Rev. Ref. Bonds (Asbury Maryland Obligated Group), Series 2006-A, 5.125% 2036 City of Gaithersburg, Econ. Dev. Rev. Ref. Bonds (Asbury Maryland Obligated Group), Series 2009-B, 6.00% 2023 Harford County, Consolidated Public Improvement Bonds, Series 2005, 5.00% 2020 Howard County, G.O. Consolidated Public Improvement Bonds, Series 2009-A, 5.00% 2023 Howard County, G.O. Consolidated Public Improvement Project and Ref. Bonds, Series 2002-A, 5.25% 2014 Howard County, G.O. Consolidated Public Improvement Project and Ref. Bonds, Series 2002-A, 5.25% 2014 (preref. 2012) City of Hyattsville, Special Obligation Bonds (University Town Center Project), Series 2004, 5.75% 2034 Montgomery County Housing Opportunities Commission, Multi-family Housing Dev. Bonds, Series 2004-A, 4.65% 2030 Montgomery County Housing Opportunities Commission, Multi-family Housing Dev. Bonds, Series 2007-A, AMT, 4.55% 2027 Montgomery County Housing Opportunities Commission, Multi-family Housing Dev. Bonds, Series 2007-A, AMT, 4.625% 2032 Montgomery County Housing Opportunities Commission, Multi-family Housing Dev. Bonds, Series 2007-A, AMT, 4.70% 2037 Montgomery County Housing Opportunities Commission, Single-family Mortgage Rev. Bonds, Series 2007-D, AMT, 5.50% 2038 unaudited Principal amount Value Bonds & notes CITY & COUNTY ISSUERS(continued) Montgomery County, Econ. Dev. Rev. Bonds (Trinity Health Credit Group), Series 2001, 5.50% 2016 Montgomery County, G.O. Consolidated Public Improvement Bonds, Series 2001-A, 5.25% 2015 Montgomery County, G.O. Consolidated Public Improvement Bonds, Series 2008-A, 5.00% 2018 Montgomery County, G.O. Consolidated Public Improvement Bonds, Series 2007-A, 5.00% 2020 (preref. 2017) Montgomery County, Rev. Bonds (Dept. of Liquor Control), Series 2009-A, 5.00% 2026 Montgomery County, Rev. Bonds (Dept. of Liquor Control), Series 2009-A, 5.00% 2027 Montgomery County, Rev. Bonds (Dept. of Liquor Control), Series 2009-A, 5.00% 2028 Montgomery County, Solid Waste Disposal System Rev. Ref. Bonds, Series 2003-A, AMBAC insured, 5.00% 2013 Montgomery County, Special Obligation Bonds (Kingsview Village Center Dev. Dist.), Series 1999, 6.90% 2021 Montgomery County, Special Obligation Bonds (West Germantown Dev. Dist.), Series 2002-A, RADIAN insured, 5.375% 2020 Montgomery County, Special Obligation Bonds (West Germantown Dev. Dist.), Series 2004-A, RADIAN insured, 6.70% 2027 Northeast Maryland Waste Disposal Auth., Solid Waste Rev. Ref. Bonds (Montgomery County Solid Waste Disposal System), Series 2003, AMT, AMBAC insured, 5.50% 2010 Northeast Maryland Waste Disposal Auth., Solid Waste Rev. Ref. Bonds (Montgomery County Solid Waste Disposal System), Series 2003, AMT, AMBAC insured, 5.50% 2016 Housing Auth. of Prince George’s County, Mortgage Rev. Bonds (GNMA Collateralized – Langley Gardens Apartments Project), Series 1997-A, AMT, 5.60% 2017 Housing Auth. of Prince George’s County, Mortgage Rev. Bonds (GNMA Collateralized – Windsor Crossing Apartments Project), Series 2002-A, AMT, 3.90% 2012 Housing Auth. of Prince George’s County, Mortgage Rev. Bonds (GNMA Collateralized – Windsor Crossing Apartments Project), Series 2002-A, AMT, 5.00% 2023 Industrial Dev. Auth. of Prince George’s County, Rev. Ref. Lease Bonds (Upper Marlboro Justice Center Project), Series 2003-A, National insured, 5.00% 2014 Prince George’s County, G.O. Consolidated Public Improvement Bonds, Series 2003-A, 5.00% 2019 (preref. 2013) Prince George’s County, G.O. Consolidated Public Improvement Bonds, Series 2007-A, 5.00% 2021 Prince George’s County, G.O. Consolidated Public Improvement Ref. Bonds, Series 2007-B, 5.00% 2017 Prince George’s County, Special Obligation Bonds (National Harbor Project), Series 2004, 4.70% 2015 Prince George’s County, Special Obligation Bonds (National Harbor Project), Series 2004, 5.20% 2034 Prince George’s County, Special Obligation Bonds (Woodview Village Infrastructure Improvements), Series 1997-A, 4.50% 2017 Prince George’s County, Special Obligation Bonds (Woodview Village Infrastructure Improvements), Series 1997-A, 4.60% 2021 Prince George’s County, Special Obligation Bonds (Woodview Village Infrastructure Improvements), Series 1997-A, 4.70% 2026 Prince George’s County, Special Obligation Ref. Bonds (Woodview Village Phase II Infrastructure Improvements), Series 2006, RADIAN insured, 5.00% 2026 Prince George’s County, Special Tax Dist. Bonds (Victoria Falls Project), Series 2005, 5.25% 2035 City of Salisbury, Special Obligation Bonds (Villages at Aydelotte Farm Project), Series 2007, 5.25% 2037 Washington Suburban Sanitary Dist., Montgomery and Prince George’s Counties, Consolidated Public Improvement Bonds, Series 2009-A, 4.00% 2019 Washington Suburban Sanitary Dist., Montgomery and Prince George’s Counties, G.O. Ref. Bonds of 1997, 5.75% 2017 Washington Suburban Sanitary Dist., Montgomery and Prince George’s Counties, G.O. Water Supply Bonds of 2005, 5.00% 2019 (preref. 2015) Washington Suburban Sanitary Dist., Montgomery and Prince George’s Counties, G.O. Ref. Bonds of 2001, 4.50% 2015 (preref. 2011) Westminster, Educational Facs. Rev. Bonds (McDaniel College, Inc.), Series 2006, 4.50% 2036 DISTRICT OF COLUMBIA — 1.15% Metropolitan Area Transit Auth., Gross Rev. Transit Bonds, Series 2009-A, 5.25% 2025 Metropolitan Area Transit Auth., Gross Rev. Transit Bonds, Series 2009-A, 5.25% 2028 PUERTO RICO — 4.35% Electric Power Auth., Power Rev. Bonds, Series WW, 5.25% 2033 Electric Power Auth., Power Rev. Ref. Bonds (Forward Delivery), Series QQ, XLCA insured, 5.50% 2015 Electric Power Auth., Power Rev. Ref. Bonds, Series UU, FSA insured, 0.688% 20291 Electric Power Auth., Rev. Ref. Bonds, Series KK, XLCA insured, 5.00% 2011 Highways and Transportation Auth., Highway Rev. Ref. Bonds, Series AA, FSA insured, 5.00% 2026 (put 2010) unaudited Principal amount Value Bonds & notes PUERTO RICO(continued) Housing Fin. Auth., Capital Fund Modernization Program Bonds (Public Housing Projects), Series 2008, 5.50% 2020 Public Buildings Auth., Government Facs. Rev. Bonds, Series D, 5.25% 2027 (preref. 2012) Public Fin. Corp., Commonwealth Appropriation Bonds, Series 2001-E, 6.00% 2026 (escrowed to maturity) 45 57 Public Fin. Corp., Commonwealth Appropriation Bonds, Series 2001-E, 6.00% 2026 (escrowed to maturity) Sales Tax Fncg. Corp., Sales Tax Rev. Bonds, Series 2010-A, 5.375% 2039 Sales Tax Fncg. Corp., Sales Tax Rev. Bonds, Series 2007-A, FGIC-National insured, 0% 2040 Sales Tax Fncg. Corp., Sales Tax Rev. Bonds, Series 2009-A, 5.00% 2018 VIRGIN ISLANDS — 0.76% Public Fin. Auth., Rev. and Ref. Bonds (Matching Fund Loan Notes), Series 2009-B, 5.00% 2025 Public Fin. Auth., Rev. Bonds (Matching Fund Loan Note - Diageo Project), Series 2009-A, 6.75% 2019 Total bonds & notes (cost: $363,765,000) Short-term securities — 3.90% Economic Dev. Corp., Econ. Dev. Rev. Ref. Bonds (United States Pharmacopeial Convention, Inc. Project), Series 2008-A, 0.20% 20381 Health and Higher Educational Facs. Auth., Pooled Loan Program Rev. Bonds, Series 1994-D, 0.21% 20291 Health and Higher Educational Facs. Auth., Rev. Bonds (Goucher College Issue), Series 2007, 0.21% 20371 Health and Higher Educational Facs. Auth., Rev. Bonds (Stevenson University Issue), Series 2008, 0.19% 20351 Health and Higher Educational Facs. Auth., Rev. Bonds (Upper Chesapeake Hospitals Issue), Series 2008-A, 0.18% 20431 Montgomery County, Consolidated Public Improvement Bond Anticipation Notes, Series 2006-A, 0.23% 20261 Total short-term securities (cost: $14,880,000) Total investment securities (cost: $378,645,000) Other assets less liabilities Net assets 1Coupon rate may change periodically. For short-term securities, the date of the next scheduled coupon rate change is considered to be the maturity date. Key to abbreviations Agcy. Agency Dist. District G.O. General Obligation AMT Alternative Minimum Tax Econ. Economic Preref. Prerefunded Auth. Authority Fac. Facility Redev. Redevelopment Certs. of Part. Certificates of Participation Facs. Facilities Ref. Refunding Dept. Department Fin. Finance Rev. Revenue Dev. Development Fncg. Financing TECP Tax-Exempt Commercial Paper The Tax-Exempt Fund of Virginia® Investment portfolio January 31, 2010 unaudited Principal amount Value Bonds & notes — 96.14% VIRGINIA — 84.10% STATE ISSUERS — 33.92% Biotechnology Research Partnership Auth., Lease Rev. Ref. Bonds (Consolidated Laboratories Project), Series 2009, 5.00% 2021 College Building Auth., Educational Facs. Rev. Bonds (21st Century College and Equipment Programs), Series 2009-A, 5.00% 2025 College Building Auth., Educational Facs. Rev. Bonds (21st Century College and Equipment Programs), Series 2009-A, 5.00% 2029 College Building Auth., Educational Facs. Rev. Ref. Bonds (21st Century College and Equipment Programs), Series 2009-E-2, 5.00% 2023 College Building Auth., Educational Facs. Rev. Bonds (Public Higher Education Fncg. Program), Series 2009-A, 5.00% 2016 College Building Auth., Educational Facs. Rev. Bonds (Public Higher Education Fncg. Program), Series 2009-A, 5.00% 2020 College Building Auth., Educational Facs. Rev. Bonds (Public Higher Education Fncg. Program), Series 2009-A, 5.00% 2028 College Building Auth., Educational Facs. Rev. Bonds (Regent University Project), Series 2006, 5.00% 2026 College Building Auth., Educational Facs. Rev. Bonds (Regent University Project), Series 2006, 5.00% 2029 College Building Auth., Educational Facs. Rev. Bonds (Roanoke College), Series 2007, 5.00% 2023 College Building Auth., Educational Facs. Rev. Bonds (Roanoke College), Series 2007, 5.00% 2033 College Building Auth., Educational Facs. Rev. Bonds (Washington and Lee University Project), Series 2001, 5.375% 2021 College Building Auth., Educational Facs. Rev. Bonds (Washington and Lee University Project), Series 2001, 5.75% 2034 College Building Auth., Educational Facs. Rev. Ref. Bonds (Hampton University Project), Series 2003, 5.00% 2013 College Building Auth., Educational Facs. Rev. Ref. Bonds (Hampton University Project), Series 2003, 5.00% 2014 Commonwealth Transportation Board, Federal Highway Reimbursement Anticipation Notes, Series 2000, 5.50% 2010 Commonwealth Transportation Board, Federal Highway Reimbursement Anticipation Notes, Series 2002, 5.00% 2011 Commonwealth Transportation Board, Transportation Program and Transportation Rev. Ref. Bonds (U.S. Route 58 Corridor Dev. Program), Series 2006-C, 5.00% 2023 G.O. Bonds, Series 2006-B, 5.00% 2014 G.O. Bonds, Series 2008-B, 5.00% 2020 G.O. Bonds, Series 2008-B, 5.00% 2022 Housing Dev. Auth., Commonwealth Mortgage Bonds, Series 2004-A-1, AMT, 4.00% 2015 Housing Dev. Auth., Commonwealth Mortgage Bonds, Series 2007-A, Subseries A-1, AMT, 4.90% 2020 Housing Dev. Auth., Commonwealth Mortgage Bonds, Series 2007-A, Subseries A-5, AMT, 5.20% 2021 Housing Dev. Auth., Commonwealth Mortgage Bonds, Series 2007-A, Subseries A-5, AMT, 5.60% 2026 Housing Dev. Auth., Commonwealth Mortgage Bonds, Series 2007-B, AMT, 4.75% 2032 Housing Dev. Auth., Rental Housing Bonds, Series 2001-K, AMT, 5.00% 2017 Housing Dev. Auth., Rental Housing Bonds, Series 2006-B, AMT, 4.55% 2023 Northern Virginia Transportation Dist. Commission, Commuter Rail Rev. Ref. Bonds (Virginia Railway Express Project), Series 1998, FSA insured, 5.375% 2011 Northern Virginia Transportation Dist. Commission, Commuter Rail Rev. Ref. Bonds (Virginia Railway Express Project), Series 1998, FSA insured, 5.375% 2014 Port Auth., Commonwealth Port Fund Rev. Bonds (2002 Resolution), Series 2002, AMT, 5.00% 2012 Port Auth., Commonwealth Port Fund Rev. Bonds (2002 Resolution), Series 2002, AMT, 5.00% 2013 Port Auth., Commonwealth Port Fund Rev. Bonds (2002 Resolution), Series 2005-A, AMT, FSA insured, 5.25% 2020 Port Auth., Commonwealth Port Fund Rev. Bonds (2002 Resolution), Series 2006, AMT, FSA insured, 5.50% 2015 Port Auth., Port Facs. Rev. Bonds, Series 2006, AMT, FGIC-National insured, 4.75% 2031 unaudited Principal amount Value Bonds & notes STATE ISSUERS(continued) Port Auth., Port Facs. Rev. Ref. Bonds, Series 2007, AMT, FSA insured, 5.00% 2027 Public Building Auth., Public Facs. Rev. Bonds, Series 2005-C, 5.00% 2015 Public Building Auth., Public Facs. Rev. Bonds, Series 2009-B, 5.00% 2024 Public Building Auth., Public Facs. Rev. Bonds, Series 2009-B, 5.00% 2027 Public Building Auth., Public Facs. Rev. Bonds, Series 2009-B, 5.00% 2029 Public Building Auth., Public Facs. Rev. Ref. Bonds, Series 2005-A, 5.00% 2015 Public Building Auth., Public Facs. Rev. Ref. Bonds, Series 2005-A, 5.00% 2017 Public School Auth., School Fncg. Bonds (1997 Resolution), Ref. Series 2005-A, 5.25% 2017 Public School Auth., School Fncg. Bonds (1997 Resolution), Ref. Series 2005-B, 5.25% 2017 Public School Auth., School Fncg. Bonds (1997 Resolution), Ref. Series 2009-A, 5.00% 2019 Public School Auth., School Fncg. Bonds (1997 Resolution), Ref. Series 2009-C, 5.00% 2020 Public School Auth., School Fncg. Bonds (1997 Resolution), Ref. Series 2009-C, 5.00% 2022 Public School Auth., School Fncg. Bonds (1997 Resolution), Series 2005-D, 5.00% 2018 Public School Auth., School Fncg. Bonds (1997 Resolution), Series 2008-B, 5.25% 2023 Public School Auth., School Fncg. Bonds (1997 Resolution), Series 2009-B-1, 5.00% 2028 Public School Auth., School Fncg. Bonds (1997 Resolution), Series 2009-B-1, 4.375% 2029 Public School Auth., School Fncg. Bonds (1997 Resolution), Series 2002-A, 5.00% 2014 (preref. 2012) Resources Auth., Clean Water State Revolving Fund Rev. Bonds, Series 2007, 4.75% 2021 Resources Auth., Clean Water State Revolving Fund Rev. Bonds, Series 2007, 4.75% 2023 Resources Auth., Clean Water State Revolving Fund Rev. Bonds, Series 2008, 5.00% 2028 Resources Auth., Clean Water State Revolving Fund Rev. Bonds, Series 2009, 4.75% 2024 Resources Auth., Clean Water State Revolving Fund Rev. Bonds, Series 2009, 5.00% 2027 Resources Auth., Clean Water State Revolving Fund Rev. Bonds, Series 2009, 5.00% 2029 Resources Auth., Clean Water State Revolving Fund Rev. Bonds, Series 2009, 5.00% 2030 Resources Auth., Infrastructure Rev. Bonds (Pooled Fncg. Program), Series 2003, 5.00% 2020 Resources Auth., Infrastructure Rev. Bonds (Pooled Fncg. Program), Series 2006-A, 5.00% 2017 Resources Auth., Infrastructure Rev. Bonds (Pooled Fncg. Program), Series 2008-A, 5.00% 2028 Resources Auth., Infrastructure Rev. Bonds (Pooled Fncg. Program), Series 2008-B, 5.00% 2027 Resources Auth., Infrastructure Rev. Bonds (Pooled Fncg. Program), Series 2009-A, 5.00% 2028 Resources Auth., Infrastructure Rev. Bonds (Pooled Fncg. Program), Series 2003, 5.00% 2020 (preref. 2013) 40 46 Resources Auth., Infrastructure Rev. Bonds (Pooled Fncg. Program), Series 2008-B, 5.00% 2020 Resources Auth., Infrastructure Rev. Bonds (Pooled Fncg. Program), Series 2008-B, 5.00% 2023 Resources Auth., Infrastructure Rev. Bonds (Pooled Fncg. Program), Series 2008-B, 5.00% 2028 Resources Auth., Infrastructure Rev. Bonds (Pooled Loan Bond Program), Series 2003-B, AMT, National insured, 5.00% 2016 Resources Auth., Infrastructure Rev. Bonds (Pooled Loan Bond Program), Series A, 5.25% 2014 Resources Auth., Infrastructure Rev. Bonds (Pooled Fncg. Program), Series 2009-B, 5.00% 2027 Resources Auth., Infrastructure Rev. Bonds (Pooled Loan Bond Program), Series A, 5.25% 2014 (preref. 2011) Small Business Fncg. Auth., Hospital Rev. Bonds (Wellmont Health System Project), Series 2007-A, 5.25% 2027 Southeastern Public Service Auth., Rev. Ref. Bonds, Series 1998, AMBAC insured, 5.00% 2015 Tobacco Settlement Fncg. Corp., Tobacco Settlement Asset-backed Bonds, Series 2005, 5.25% 2019 (preref. 2012) Tobacco Settlement Fncg. Corp., Tobacco Settlement Asset-backed Bonds, Series 2005, 5.50% 2026 (preref. 2015) Tobacco Settlement Fncg. Corp., Tobacco Settlement Asset-backed Bonds, Series 2005, 5.625% 2037 (preref. 2015) Rector and Visitors of the University of Virginia, General Rev. Pledge Bonds, Series 2003-B, 5.00% 2016 Rector and Visitors of the University of Virginia, General Rev. Pledge Bonds, Series 2003-B, 5.00% 2017 Rector and Visitors of the University of Virginia, General Rev. Pledge Bonds, Series 2008, 5.00% 2040 Upper Occoquan Sewage Auth., Regional Sewerage System Rev. Bonds, Series 2007-B, 4.75% 2030 Upper Occoquan Sewage Auth., Regional Sewerage System Rev. Bonds, Series 2007-B, 4.75% 2034 Upper Occoquan Sewage Auth., Regional Sewerage System Rev. Bonds, Series 2007-B, 5.00% 2041 Upper Occoquan Sewage Auth., Regional Sewerage System Rev. Ref. Bonds, Series 2005, FSA insured, 5.15% 2020 Upper Occoquan Sewage Auth., Regional Sewerage System Rev. Ref. Bonds, Series 2005, FSA insured, 5.00% 2023 Western Virginia Regional Jail Auth., Regional Jail Fac. Rev. Bonds, Series 2007, National insured, 4.75% 2024 CITY & COUNTY ISSUERS — 50.18% Industrial Dev. Auth. of Albemarle County, Residential Care Fac. Mortgage Rev. Ref. Bonds (Westminster-Canterbury of the Blue Ridge), Series 2005, 5.25% 2032 unaudited Principal amount Value Bonds & notes CITY & COUNTY ISSUERS(continued) Industrial Dev. Auth. of Albemarle County, Residential Care Fac. Mortgage Rev. Ref. Bonds (Westminster-Canterbury of the Blue Ridge), Series 2007, 5.00% 2031 Industrial Dev. Auth. of Amelia County, Solid Waste Disposal Rev. and Ref. Bonds (Waste Management, Inc. Project), Series 2002, AMT, 4.80% 2027 (put 2010) Industrial Dev. Auth. of the Town of Amherst, Educational Facs. Rev. Ref. Bonds (Sweet Briar College), Series 2006, 5.00% 2026 Arlington County, G.O. Public Improvement and Ref. Bonds, Series 2006, 5.00% 2018 Arlington County, G.O. Public Improvement Bonds, Series 2008, 5.00% 2024 Arlington County, G.O. Public Improvement Bonds, Series 2008, 5.00% 2025 Arlington County, G.O. Ref. Bonds, Series 1993, 6.00% 2012 Industrial Dev. Auth. of Arlington County, Alexandria/Arlington Waste-to-Energy Fac. Resource Recovery Rev. Bonds (Ogden Martin Systems of Alexandria/Arlington Inc. Project), Series 1998-B, AMT, FSA insured, 5.375% 2012 Industrial Dev. Auth. of Charlotte County, Hospital Rev. Bonds (Halifax Regional Hospital, Inc.), Series 2007, 5.00% 2027 City of Chesapeake, G.O. School Ref. Bonds, Series 2003, 5.00% 2013 County of Chesterfield, G.O. Public Improvement Bonds, Series 2008, 5.00% 2026 County of Chesterfield, Water and Sewer Rev. Bonds, Series 2009, 4.00% 2021 County of Chesterfield, Water and Sewer Rev. Bonds, Series 2009, 4.00% 2023 City of Fairfax Econ. Dev. Auth., Public Fac. Lease Rev. Bonds (City of Fairfax Public Improvement Projects), Series 2005, 5.00% 2024 Fairfax County Econ. Dev. Auth., Fairfax County Facs. Rev. Bonds (School Board Central Administration Building Project Phase I), Series 2005-A, 5.00% 2028 Fairfax County Econ. Dev. Auth., Lease Rev. Bonds (Joint Public Uses Complex Project), Series 2006, 5.00% 2024 City of Fairfax, G.O. School Bonds, Series 2004, 5.00% 2027 Fairfax County, Public Improvement Bonds, Series 2007-A, 5.00% 2012 Fairfax County Econ. Dev. Auth., Residential Care Facs. Mortgage Rev. Bonds (Goodwin House Incorporated), Series 2007, 5.125% 2037 Fairfax County Econ. Dev. Auth., Retirement Community Rev. Ref. Bonds (Greenspring Village, Inc. Fac.), Series 2006-A, 4.75% 2026 Fairfax County Econ. Dev. Auth., Retirement Community Rev. Ref. Bonds (Greenspring Village, Inc. Fac.), Series 2006-A, 4.875% 2036 Fairfax County Industrial Dev. Auth., Health Care Rev. Bonds (Inova Health System Project), Series 2009-A, 5.25% 2026 Fairfax County Industrial Dev. Auth., Health Care Rev. Bonds (Inova Health System Project), Series 2009-A, 5.50% 2035 Fairfax County Industrial Dev. Auth., Health Care Rev. Bonds (Inova Health System Project), Series 2009-C, 5.00% 2025 Fairfax County Industrial Dev. Auth., Hospital Rev. Ref. Bonds (Inova Health System Hospitals Project), Series 1993-A, 5.00% 2011 Fairfax County Industrial Dev. Auth., Hospital Rev. Ref. Bonds (Inova Health System Hospitals Project), Series 1993-A, 5.25% 2019 Fairfax County Industrial Dev. Auth., Hospital Rev. Ref. Bonds (Inova Health System Hospitals Project), Series 1993-A, FSA insured, 5.25% 2019 Fairfax County Redev. and Housing Auth., Multi-family Housing Rev. Bonds (Cedar Ridge Project), Series 2007, AMT, 4.75% 2038 Fairfax County Redev. and Housing Auth., Multi-family Housing Rev. Bonds (Grand View Apartments Project), Series 1998-A, AMT, 5.05% 2010 Fairfax County Water Auth., Water Rev. and Ref. Bonds, Series 2007, 5.00% 2017 Fairfax County Water Auth., Water Rev. Ref. Bonds, Series 1997, 5.00% 2021 Fairfax County Water Auth., Water Rev. Ref. Bonds, Series 2005-B, 5.25% 2019 Fairfax County Water Auth., Water Rev. Ref. Bonds, Series 2005-B, 5.25% 2023 Fairfax County Water Auth., Water Rev. Ref. Bonds, Series 2005-B, 5.25% 2026 City of Fredericksburg, Rev. Bonds (MediCorp Health System Obligated Group), Series 2002-B, 5.25% 2027 Econ. Dev. Auth. of the City of Fredericksburg, Hospital Facs. Rev. and Ref. Bonds (MediCorp Health System Obligated Group), Series 2007, 5.00% 2015 Econ. Dev. Auth. of the City of Fredericksburg, Hospital Facs. Rev. and Ref. Bonds (MediCorp Health System Obligated Group), Series 2007, 5.25% 2021 Econ. Dev. Auth. of Stafford County, Hospital Facs. Rev. Bonds (MediCorp Health System Obligated Group), Series 2006, 5.25% 2025 H2O Community Dev. Auth., Special Assessment Bonds, Series 2007, 5.20% 2037 unaudited Principal amount Value Bonds & notes CITY & COUNTY ISSUERS(continued) City of Hampton, Convention Center Rev. Bonds, Series 2002, AMBAC insured, 5.25% 2014 City of Hampton, Convention Center Rev. Bonds, Series 2002, AMBAC insured, 5.25% 2015 City of Hampton, G.O. Public Improvement Ref. Bonds, Series 1998, 5.00% 2013 City of Hampton, G.O. Public Improvement Ref. Bonds, Series 1998, 5.00% 2014 City of Hampton, G.O. Public Improvement Ref. Bonds, Series 2000, 5.25% 2011 City of Hampton, Museum Rev. Ref. Bonds, Series 2004, 5.00% 2012 Hampton Roads Sanitation Dist., Wastewater Rev. Bonds, Series 2008, 5.00% 2025 Hampton Roads Sanitation Dist., Wastewater Rev. Bonds, Series 2008, 5.00% 2033 Hampton Roads Sanitation Dist., Wastewater Rev. Bonds, Series 2008, 5.00% 2038 Industrial Dev. Auth. of County of Hanover, Hospital Rev. Bonds (Memorial Regional Medical Center Project at Hanover Medical Park), Series 1995, National insured, 6.50% 2010 Industrial Dev. Auth. of County of Hanover, Hospital Rev. Bonds (Memorial Regional Medical Center Project at Hanover Medical Park), Series 1995, National insured, 6.375% 2018 Industrial Dev. Auth. of the City of Harrisonburg, Hospital Facs. Rev. Bonds (Rockingham Memorial Hospital), Series 2006, AMBAC insured, 4.00% 2018 County of Henrico, G.O. Public Improvement Bonds, Series 2008-A, 5.00% 2018 County of Henrico, G.O. Public Improvement Bonds, Series 2008-A, 5.00% 2021 County of Henrico, G.O. Public Improvement Bonds, Series 2008-A, 5.00% 2026 County of Henrico, G.O. Public Improvement Bonds, Series 2008-A, 4.75% 2028 Econ. Dev. Auth. of Henrico County, Residential Care Fac. Mortgage Rev. Ref. Bonds (Westminster Canterbury of Richmond), Series 2006, 5.00% 2027 Econ. Dev. Auth. of Henrico County, Residential Care Fac. Mortgage Rev. Ref. Bonds (Westminster Canterbury of Richmond), Series 2006, 5.00% 2035 Henrico County, Water and Sewer System Rev. Bonds, Series 2006-A, 5.00% 2025 Henrico County, Water and Sewer System Rev. Ref. Bonds, Series 2002, 4.625% 2013 Henrico County, Water and Sewer System Rev. Ref. Bonds, Series 2009, 5.00% 2024 Industrial Dev. Auth. of the County of Henrico, Solid Waste Disposal Rev. Bonds (Browning-Ferris Industries of South Atlantic, Inc. Project), Series 1996-A, AMT, 5.45% 2014 Heritage Hunt Commercial Community Dev. Auth. (Prince William County), Special Assessment Bonds, Series 1999-A, 6.85% 2019 42 42 Heritage Hunt Commercial Community Dev. Auth. (Prince William County), Special Assessment Bonds, Series 1999-B, 7.00% 2029 Econ. Dev. Auth. of James City County, Lease Rev. Bonds (Public Fac. Projects), Series 2006, FSA insured, 5.00% 2021 Econ. Dev. Auth. of James City County, Residential Care Fac. First Mortgage Rev. and Ref. Bonds (Williamsburg Landing, Inc.), Series 2005, 5.35% 2026 Econ. Dev. Auth. of James City County, Residential Care Fac. First Mortgage Rev. and Ref. Bonds (Williamsburg Landing, Inc.), Series 2005, 5.50% 2034 Community Dev. Auth. of Loudoun County, Special Assessment Bonds (Dulles Town Center Project), Series 1998, 6.25% 2026 Industrial Dev. Auth. of Loudoun County, Residential Care Fac. Rev. Ref. Bonds (Falcons Landing Project), Series 2004-A, 6.00% 2024 Loudoun County, G.O. Public Improvement and Ref. Bonds, Series 2002-A, 5.00% 2012 Loudoun County, G.O. Public Improvement Bonds, Series 2009-A, 5.00% 2020 Loudoun County, G.O. Public Improvement Bonds, Series 2009-A, 5.00% 2026 Loudoun County, G.O. Ref. Bonds, Series 2009-B, 5.00% 2020 Loudoun County Sanitation Auth., Water and Sewer System Rev. Bonds, Series 2000, FSA insured, 5.00% 2014 (preref. 2011) Loudoun County Sanitation Auth., Water and Sewer System Rev. Bonds, Series 2007, 5.00% 2021 Industrial Dev. Auth. of the City of Lynchburg, Residential Care Fac. Mortgage Rev. Ref. Bonds (Westminster-Canterbury of Lynchburg), Series 2007, 5.00% 2031 City of Manassas Park, G.O. and Ref. Bonds, Series 2008, FSA insured, 5.00% 2025 Industrial Dev. Auth. of Montgomery County, Public Facs. Lease Rev. Bonds (Public Projects), Series 2008, 5.00% 2020 New Port Community Dev. Auth., Special Assessment Bonds, Series 2006, 5.50% 2026 New Port Community Dev. Auth., Special Assessment Bonds, Series 2006, 5.60% 2036 City of Newport News, G.O. General Improvement Bonds, Series 2004-A, 5.00% 2020 City of Newport News, G.O. General Improvement Ref. Bonds, Series 2003-A, 5.00% 2010 unaudited Principal amount Value Bonds & notes CITY & COUNTY ISSUERS(continued) City of Newport News, G.O. General Improvement Ref. Bonds, Series 2007-B, 5.25% 2022 City of Newport News, G.O. Water Bonds, Series 2008-B, 5.00% 2023 City of Newport News, G.O. Water Bonds, Series 2008-B, 5.00% 2027 Econ. Dev. Auth. of the City of Newport News, Econ. Dev. Rev. Bonds, Series 2006, 5.00% 2023 Econ. Dev. Auth. of the City of Newport News, Econ. Dev. Rev. Bonds, Series 2006, 5.00% 2024 City of Norfolk, Water Rev. Bonds, Series 2008, 5.00% 2027 Norfolk Airport Auth., Airport Rev. Bonds, Series 2001-B, AMT, FGIC-National insured, 5.375% 2014 Norfolk Airport Auth., Airport Rev. Bonds, Series 2001-B, AMT, FGIC-National insured, 5.375% 2015 Peninsula Town Center Community Dev. Auth., Special Obligation Bonds, Series 2007, 6.45% 2037 Pittsylvania County, G.O. School Bonds, Series 2008-B, 5.00% 2017 Econ. Dev. Auth. of the County of Powhatan, Lease Rev. Bonds (Virginia Capital Projects), Series 2007, AMBAC insured, 5.00% 2020 County of Prince William, Industrial Dev. Auth., Hospital Fac. Rev. Bonds (Potomac Hospital Corp. of Prince William), Series 2003, 5.00% 2013 Prince William County Service Auth., Water and Sewer System Rev. Ref. Bonds, Series 2003, 5.00% 2019 Prince William County Virginia Gateway Community Dev. Auth., Special Assessment Bonds, Series 1999, 6.25% 2026 Reynolds Crossing Community Dev. Auth. (Henrico County), Special Assessment Rev. Bonds (Reynolds Crossing Project), Series 2007, 5.10% 2021 City of Richmond, G.O. Public Improvement Bonds, Series 2009-A, 5.00% 2029 City of Richmond, G.O. Public Improvement Ref. Bonds, Series 2001, FGIC insured, 5.375% 2015 (preref. 2011) City of Richmond, Public Utility Rev. and Ref. Bonds, Series 2007-A, FSA insured, 4.50% 2022 City of Richmond, Public Utility Rev. and Ref. Bonds, Series 2007-A, FSA insured, 4.50% 2026 City of Richmond, Public Utility Rev. Bonds, Series 2009-A, 5.00% 2027 City of Richmond, Public Utility Rev. Bonds, Series 2009-A, 5.00% 2035 City of Richmond, Public Utility Rev. Bonds, Series 2009-A, 5.00% 2040 Richmond Metropolitan Auth., Expressway Rev. and Ref. Bonds, Series 1998, FGIC-National insured, 5.25% 2012 Richmond Metropolitan Auth., Expressway Rev. and Ref. Bonds, Series 2002, FGIC-National insured, 5.25% 2017 Riverside Regional Jail Auth., Jail Fac. Rev. Bonds, Series 2003, National insured, 5.00% 2015 Econ. Dev. Auth. of the County of Roanoke, Lease Rev. Bonds (Public Fac. Projects), Series 2008, Assured Guaranty insured, 5.00% 2023 Econ. Dev. Auth. of the County of Roanoke, Lease Rev. Bonds (Public Fac. Projects), Series 2008, Assured Guaranty insured, 5.00% 2032 Industrial Dev. Auth. of the City of Roanoke, Hospital Rev. Bonds (Carilion Health System Obligated Group), Series 2002-A, National insured, 5.50% 2015 City of Salem, G.O. Public Improvement Ref. Bonds, Series 2007-A, 4.50% 2027 Small Business Fncg. Auth., Health Care Facs. Rev. Ref. Bonds (Sentara Healthcare), Series 2010, 5.00% 2040 City of Virginia Beach Dev. Auth., Health Care Facs. Rev. Ref. Bonds (Sentara Health System), Series 1998, 5.25% 2011 City of Suffolk, G.O. Public Improvement and Ref. Bonds, Series 2007, National insured, 4.50% 2028 City of Virginia Beach Dev. Auth., Hospital Rev. Bonds (Virginia Beach General Hospital Project), Series 1993, AMBAC insured, 6.00% 2011 City of Virginia Beach Dev. Auth., Hospital Rev. Bonds (Virginia Beach General Hospital Project), Series 1993, AMBAC insured, 5.125% 2018 City of Virginia Beach Dev. Auth., Public Fac. Rev. Bonds (Town Center Project Phase I), Series 2002-A, 5.375% 2017 City of Virginia Beach Dev. Auth., Public Fac. Rev. Bonds (Town Center Project Phase I), Series 2002-A, 5.00% 2021 City of Virginia Beach Dev. Auth., Public Fac. Rev. Bonds, Series 2007-A, 5.00% 2018 City of Virginia Beach Dev. Auth., Public Fac. Rev. Bonds, Series 2007-A, 5.00% 2020 City of Virginia Beach, G.O. Public Improvement and Ref. Bonds, Series 2002, 5.00% 2015 (preref. 2012) City of Virginia Beach, G.O. Public Improvement and Ref. Bonds, Series 2002, 5.00% 2016 (preref. 2012) City of Virginia Beach, G.O. Public Improvement Bonds, Series 2001, 5.00% 2012 (preref. 2011) City of Virginia Beach, G.O. Public Improvement Bonds, Series 2001, 5.00% 2013 (preref. 2011) City of Virginia Beach, G.O. Public Improvement Ref. Bonds, Series 2004-B, 5.00% 2016 City of Virginia Beach, G.O. Public Improvement Ref. Bonds, Series 2004-B, 5.00% 2017 Industrial Dev. Auth. of Washington County, Hospital Rev. Bonds (Mountain States Health Alliance), Series 2009-C, 7.75% 2038 Watkins Centre Community Dev. Auth., Rev. Bonds, Series 2007, 5.40% 2020 unaudited Principal amount Value Bonds & notes CITY & COUNTY ISSUERS(continued) Westmoreland County Industrial Dev. Auth., Lease Rev. Bonds (Northumberland County School Project), Series 2006, National insured, 5.00% 2022 Westmoreland County Industrial Dev. Auth., Lease Rev. Bonds (Northumberland County School Project), Series 2006, National insured, 5.00% 2023 Industrial Dev. Auth. of the City of Winchester, Hospital Rev. Bonds (Valley Health System Obligated Group), Series 2007, 5.00% 2026 Industrial Dev. Auth. of the City of Winchester, Hospital Rev. Bonds (Valley Health System Obligated Group), Series 2009-E, 5.625% 2044 Industrial Dev. Auth. of the City of Winchester, Residential Care Fac. Rev. Bonds (Westminster-Canterbury of Winchester, Inc.), Series 2005-A, 4.875% 2019 Industrial Dev. Auth. of the City of Winchester, Residential Care Fac. Rev. Bonds (Westminster-Canterbury of Winchester, Inc.), Series 2005-A, 5.20% 2027 Industrial Dev. Auth. of the City of Winchester, Residential Care Fac. Rev. Bonds (Westminster-Canterbury of Winchester, Inc.), Series 2005-A, 5.30% 2035 Econ. Dev. Auth. of York County, Pollution Control Rev. Ref. Bonds (Virginia Electric and Power Company Project), Series 2009-A, 4.05% 2033 (put 2014) DISTRICT OF COLUMBIA — 7.26% Dulles Toll Road, Rev. Bonds (Dulles Metrorail and Capital Improvement Projects), Current Interest Bonds, Series 2009-A, 5.00% 2039 Dulles Toll Road, Rev. Bonds (Dulles Metrorail and Capital Improvement Projects), Current Interest Bonds, Series 2009-A, 5.25% 2044 Metropolitan Area Transit Auth., Gross Rev. Transit Bonds, Series 2009-A, 5.25% 2025 Metropolitan Area Transit Auth., Gross Rev. Transit Bonds, Series 2009-A, 5.25% 2028 Metropolitan Washington Airports Auth., Airport System Rev. and Ref. Bonds, Series 1998-B, AMT, National insured, 5.25% 2010 Metropolitan Washington Airports Auth., Airport System Rev. Bonds, Series 2001-A, AMT, National insured, 5.50% 2014 Metropolitan Washington Airports Auth., Airport System Rev. Bonds, Series 2005-A, AMT, National insured, 5.25% 2017 Metropolitan Washington Airports Auth., Airport System Rev. Bonds, Series 2006-A, AMT, FSA insured, 5.00% 2032 Metropolitan Washington Airports Auth., Airport System Rev. Bonds, Series 2007-B, AMT, AMBAC insured, 5.00% 2020 Metropolitan Washington Airports Auth., Airport System Rev. Bonds, Series 2008-A, AMT, 5.375% 2028 Metropolitan Washington Airports Auth., Airport System Rev. Ref. Bonds, Series 2002-D, AMT, FSA insured, 5.375% 2013 Metropolitan Washington Airports Auth., Airport System Rev. Ref. Bonds, Series 2002-D, AMT, FSA insured, 5.375% 2014 Metropolitan Washington Airports Auth., Airport System Rev. Ref. Bonds, Series 2002-D, AMT, FSA insured, 5.375% 2016 Metropolitan Washington Airports Auth., Airport System Rev. Ref. Bonds, Series 2003-A, AMT, FGIC-National insured, 5.125% 2029 Metropolitan Washington Airports Auth., Airport System Rev. Ref. Bonds, Series 2004-D, AMT, National insured, 5.25% 2012 Metropolitan Washington Airports Auth., Airport System Rev. Ref. Bonds, Series 2004-D, AMT, National insured, 5.00% 2019 Metropolitan Washington Airports Auth., Airport System Rev. Ref. Bonds, Series 2005-D, AMBAC insured, 5.00% 2021 Metropolitan Washington Airports Auth., Airport System Rev. Ref. Bonds, Series 2006-C, FGIC-National insured, 5.00% 2023 Metropolitan Washington Airports Auth., Airport System Rev. Ref. Bonds, Series 2006-C, FGIC-National insured, 5.00% 2025 PUERTO RICO — 3.66% Aqueduct and Sewer Auth., Rev. Bonds, Series A, Assured Guaranty insured, 5.00% 2028 Electric Power Auth., Power Rev. Bonds, Series WW, 5.25% 2033 Electric Power Auth., Power Rev. Ref. Bonds (Forward Delivery), Series QQ, XLCA insured, 5.50% 2015 Electric Power Auth., Power Rev. Ref. Bonds, Series UU, FSA insured, 0.688% 20291 Highways and Transportation Auth., Highway Rev. Ref. Bonds, Series AA, AMBAC insured, 5.00% 2035 (put 2010) Highways and Transportation Auth., Highway Rev. Ref. Bonds, Series CC, 5.50% 2030 Housing Fin. Auth., Capital Fund Modernization Program Bonds (Public Housing Projects), Series 2008, 5.50% 2020 Housing Fin. Auth., Capital Fund Modernization Program Bonds (Public Housing Projects), Series 2008, 5.125% 2027 Public Buildings Auth., Government Facs. Rev. Bonds, Series D, 5.25% 2027 (preref. 2012) Sales Tax Fncg. Corp., Sales Tax Rev. Bonds, Series 2010-A, 5.375% 2039 Sales Tax Fncg. Corp., Sales Tax Rev. Bonds, Series 2010-A, 5.50% 2042 unaudited Principal amount Value Bonds & notes VIRGIN ISLANDS — 1.12% Public Fin. Auth., Rev. and Ref. Bonds (Matching Fund Loan Notes), Series 2009-A-1, 5.00% 2029 Public Fin. Auth., Rev. and Ref. Bonds (Matching Fund Loan Notes), Series 2009-B, 5.00% 2025 Public Fin. Auth., Rev. Bonds (Matching Fund Loan Note - Diageo Project), Series 2009-A, 6.75% 2019 Public Fin. Auth., Rev. Bonds (Matching Fund Loan Notes), Series 2004-A, 5.25% 2017 Public Fin. Auth., Rev. Bonds (Matching Fund Loan Notes), Series 2004-A, 5.25% 2018 Total bonds & notes (cost: $433,764,000) Short-term securities — 2.97% Industrial Dev. Auth. of City of Charlottesville, Educational Facs. Rev. Bonds (University of Virginia Foundation Projects), Series 2006-A, 0.18% 20371 College Building Auth., Educational Facs. Rev. Bonds (21st Century College and Equipment Programs), Series 2006-B, 0.21% 20261 Industrial Dev. Auth. of King George County, Demand Exempt Facility Rev. Bonds (Birchwood Power Partners, L.P. Project), Series 1994-B, AMT, 0.26% 20241 Industrial Dev. Auth. of Loudoun County, Multi-Modal Rev. Bonds (Howard Hughes Medical Institute Issue), Series 2003-E, 0.16% 20381 Industrial Dev. Auth. of Montgomery County, Rev. Bonds (Virginia Tech Foundation), Series 2005-A, 0.21% 20351 Norfolk Redev. and Housing Auth., Demand Rev. Bonds (E2F Student Housing I, LLC Project), Series 2005, 0.21% 20341 Small Business Fncg. Auth., Demand Rev. and Ref. Bonds (Virginia State University Real Estate Foundation), Series 2008, 0.20% 20301 Rector and Visitors of the University of Virginia, General Rev. Pledge Bonds, Series 2003-A, 0.20% 20341 Total short-term securities (cost: $13,660,000) Total investment securities (cost: $447,424,000) Other assets less liabilities Net assets 1Coupon rate may change periodically. For short-term securities, the date of the next scheduled coupon rate change is considered to be the maturity date. Key to abbreviations Agcy. Agency Dist. District G.O. General Obligation AMT Alternative Minimum Tax Econ. Economic Preref. Prerefunded Auth. Authority Fac. Facility Redev. Redevelopment Certs. of Part. Certificates of Participation Facs. Facilities Ref. Refunding Dept. Department Fin. Finance Rev. Revenue Dev. Development Fncg. Financing TECP Tax-Exempt Commercial Paper Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so you may lose money. Investors should carefully consider the investment objectives, risks, charges and expenses of the American Funds. This and other important information is contained in the Funds’ summary prospectus and prospectus, which can be obtained from your financial professional and should be read carefully before investing. You may also call American Funds Service Company (AFS) at 800/421-0180 or visit the American Funds website at americanfunds.com. ITEM 7.Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable to this Registrant, insofar as the Registrant is not a closed-end management investment company. ITEM 8.Portfolio Managers of Closed-End Management Investment Companies. Not applicable to this Registrant, insofar as the Registrant is not a closed-end management investment company. ITEM 9.Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not applicable to this Registrant, insofar as the Registrant is not a closed-end management investment company. ITEM 10.Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures by which shareholders may recommend nominees to the Registrant’s Board of Trustees since the Registrant last submitted a proxy statement to its shareholders.The procedures are as follows.The Registrant has a Governance Committee comprised solely of persons who are not considered “interested persons” of the Registrant within the meaning of the Investment Company Act of 1940.The Committee periodically reviews such issues as the Board’s composition, responsibilities, committees, compensation and other relevant issues, and recommends any appropriate changes to the full Board of Trustees.While the Committee normally is able to identify from its own resources an ample number of qualified candidates, it will consider shareholder suggestions of persons to be considered as nominees to fill future vacancies on the Board.Such suggestions must be sent in writing to the Governance Committee of the Registrant, c/o the Registrant’s Secretary, and should be accompanied by complete biographical and occupational data on the prospective nominee, along with a written consent of the prospective nominee for consideration of his or her name by the Governance Committee. ITEM 11.Controls and Procedures. (a) The Registrant’s Principal Executive Officer and Principal Financial Officer have concluded, based on their evaluation of the Registrant’s disclosure controls and procedures (as such term is defined in Rule 30a-3(c) under the Investment Company Act of 1940), that such controls and procedures are adequate and reasonably designed to achieve the purposes described in paragraph (c) of such rule. (b) There were no changes in the Registrant’s internal controls over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the Registrant’s second fiscal quarter of the period covered by this report that has materially affected, or is reasonably likely to materially affect, the Registrant’s internal control over financial reporting. ITEM 12.Exhibits. (a)Not applicable to this filing. (b) The certifications required by Rule 30a-2(a) of the Investment Company Act of 1940, and Sections 302 and 906 of the Sarbanes-Oxley Act of 2002 are attached as exhibits hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The American Funds Tax-Exempt Series I By/s/ Jeffrey L. Steele Jeffrey L. Steele, President and Principal Executive Officer Date: March 29, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By /s/ Jeffrey L. Steele Jeffrey L. Steele, President and Principal Executive Officer Date: March 29, 2010 By /s/ Michael W. Stockton Michael W. Stockton, Principal Financial Officer, Vice President and Treasurer Date: March 29, 2010
